

EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
[JPMorgan Chase Bank, N.A. Logo]

 
CREDIT AGREEMENT
 
dated as of
 
September 22, 2011,
 
among
 
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
 
The LENDERS Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
 
J. P. MORGAN EUROPE LIMITED,
as London Agent
___________________________
 
BANK OF AMERICA, N.A.,
as Syndication Agent
and
 
BNP PARIBAS, MIZUHO CORPORATE BANK, LTD., TD BANK, N.A., THE BANK OF
TOKYO-MITSUBISHI UFJ LTD., U.S. BANK NATIONAL ASSOCIATION AND WELLS
FARGO BANK, NATIONAL ASSOCIATION
 
as Documentation Agents
 
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[CS&M Ref No. 6701-697]

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
24
SECTION 1.03.
Terms Generally
24
SECTION 1.04.
Accounting Terms; GAAP
24
SECTION 1.05.
Currency Translation
25

 
ARTICLE II
 
The Credits
 
SECTION 2.01.
Commitments
25
SECTION 2.02.
Loans and Borrowings
26
SECTION 2.03.
Requests for Revolving Borrowings or Term Borrowings
26
SECTION 2.04.
Competitive Bid Procedure
27
SECTION 2.05.
Swingline Loans
30
SECTION 2.06.
Letters of Credit
32
SECTION 2.07.
Funding of Borrowings
38
SECTION 2.08.
Interest Elections for Revolving Borrowings and Term Borrowings
39
SECTION 2.09.
Termination or Reduction of Commitments
41
SECTION 2.10.
Increase of Revolving Commitments; Extension of Revolving Maturity Date
41
SECTION 2.11.
Repayment of Loans; Evidence of Debt
44
SECTION 2.12.
Amortization of Term Loans
45
SECTION 2.13.
Prepayment of Loans
46
SECTION 2.14.
Fees
47
SECTION 2.15.
Interest
48
SECTION 2.16.
Alternate Rate of Interest
49
SECTION 2.17.
Increased Costs
50
SECTION 2.18.
Break Funding Payments
52
SECTION 2.19.
Taxes
52
SECTION 2.20.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
56
SECTION 2.21.
Mitigation Obligations; Replacement of Lenders
58
SECTION 2.22.
Additional Reserve Costs
59
SECTION 2.23.
Defaulting Lenders
59




 
-i-

--------------------------------------------------------------------------------

 



ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
62
SECTION 3.02.
Authorization; Enforceability
62
SECTION 3.03.
Governmental Approvals; No Conflicts
62
SECTION 3.04.
Financial Condition; No Material Adverse Change
62
SECTION 3.05.
Properties
63
SECTION 3.06.
Litigation and Environmental Matters
63
SECTION 3.07.
Compliance with Laws and Agreements
63
SECTION 3.08.
Federal Reserve Regulations
63
SECTION 3.09.
Investment Company Status
64
SECTION 3.10.
Taxes
64
SECTION 3.11.
ERISA
64
SECTION 3.12.
Disclosure
64

 
ARTICLE IV
 
Conditions
 
SECTION 4.01.
Effective Date
65
SECTION 4.02.
Each Credit Event
66

 
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information
67
SECTION 5.02.
Notices of Material Events
68
SECTION 5.03.
Existence; Conduct of Business
69
SECTION 5.04.
Payment of Taxes
69
SECTION 5.05.
Maintenance of Properties
69
SECTION 5.06.
Books and Records; Inspection Rights
69
SECTION 5.07.
Compliance with Laws
69
SECTION 5.08.
Use of Proceeds
69
SECTION 5.09.
Margin Stock
70

 
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Liens
70
SECTION 6.02.
Subsidiary Indebtedness
72
SECTION 6.03.
Sale and Leaseback Transactions
73




 
-ii-

--------------------------------------------------------------------------------

 



SECTION 6.04.
Fundamental Changes
73
SECTION 6.05.
Restrictive Agreements
74
SECTION 6.06.
Transactions with Affiliates
74
SECTION 6.07.
Leverage Ratio
74
SECTION 6.08.
Ratio of Consolidated EBITDA to Consolidated Interest Expense
75

 
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Agents
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.
Notices
80
SECTION 9.02.
Waivers; Amendments
81
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
82
SECTION 9.04.
Successors and Assigns
84
SECTION 9.05.
Survival
87
SECTION 9.06.
Counterparts; Integration; Effectiveness
87
SECTION 9.07.
Severability
87
SECTION 9.08.
Right of Setoff
88
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
88
SECTION 9.10.
WAIVER OF JURY TRIAL
88
SECTION 9.11.
Headings
89
SECTION 9.12.
Confidentiality; Non-Public Information
89
SECTION 9.13.
Interest Rate Limitation
90
SECTION 9.14.
Conversion of Currencies
90
SECTION 9.15.
Patriot Act
91
SECTION 9.16.
No Fiduciary Relationship
91



SCHEDULES:
 
Schedule 1.01 -- Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 6.01 -- Existing Liens
Schedule 6.02 -- Existing Indebtedness
Schedule 6.05 -- Restrictive Agreements
Schedule 6.06 -- Transactions with Affiliates



 
-iii-

--------------------------------------------------------------------------------

 



EXHIBITS:
 
Exhibit A-1 -- Form of Competitive Bid Request
Exhibit A-2 -- Form of Notice of Competitive Bid Request
Exhibit A-3 -- Form of Competitive Bid
Exhibit A-4 -- Form of Competitive Bid Accept/Reject Letter
Exhibit B -- Form of Assignment and Assumption
Exhibit C -- Form of Issuing Bank Agreement
Exhibit D -- Mandatory Costs Rate
Exhibit E -- Form of Note
Exhibit F -- Form of Tax Certificates



 
-iv-

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT dated as of September 22, 2011, among BROADRIDGE FINANCIAL
SOLUTIONS, INC., a Delaware corporation, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as
London Agent.
 
The Borrower has requested that the Lenders (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) extend credit in the form of (a) Term Loans
denominated in US Dollars in an aggregate principal amount of US$490,000,000 and
(b) Revolving Commitments under which the Borrower may obtain Revolving Loans,
Competitive Loans, Swingline Loans and Letters of Credit in US Dollars and, in
the case of Multicurrency Tranche Revolving Commitments, Revolving Loans and
Competitive Loans in US Dollars or Alternative Currencies in an aggregate
principal amount at any time outstanding that will not result in aggregate
Revolving Exposures exceeding US$500,000,000.  The proceeds of borrowings
hereunder are to be used to repay all amounts outstanding under the Existing
Credit Agreement and for general corporate purposes of the Borrower and its
Subsidiaries, including the backstop of commercial paper and the payment of
intercompany loans between the Borrower and its Subsidiaries.  Letters of Credit
will be used for general corporate purposes of the Borrower and the
Subsidiaries.
 
The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accession Agreement” has the meaning set forth in Section 2.10(a).
 
“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to the LIBO Rate for such Interest Period
multiplied, in the case of a LIBO Rate Borrowing denominated in US Dollars, by
the Statutory Reserve Rate.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article VIII.
 



 
 

--------------------------------------------------------------------------------

 



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates solely because an
individual is a director of each such Person.
 
“Agents” means the Administrative Agent and the London Agent.
 
“Agreement” means this Credit Agreement.
 
“Agreement Currency” has the meaning set forth in Section 9.14(b).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%.  For purposes of clause (c) above, the Adjusted LIBO Rate on any day
shall be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
 
“Alternative Currency” means Australian Dollars, Canadian Dollars, Euro,
Sterling and Yen.
 
“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.
 
“Applicable Creditor” has the meaning set forth in Section 9.14(b).
 
“Applicable Percentage” means, with respect to any US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender, the percentage of the total US
Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable, represented by such Lender’s US Dollar Tranche
Revolving Commitment or Multicurrency Tranche Revolving Commitment.  If the US
Dollar Tranche Revolving
 



 
-2-

--------------------------------------------------------------------------------

 



Commitments or Multicurrency Tranche Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the US Dollar
Tranche Revolving Commitments or Multicurrency Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any LIBO Rate Revolving
Loan,  ABR Revolving Loan, LIBO Rate Term Loan or ABR Term Loan or with respect
to the facility fees or participation fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Revolving
Facility – Facility Fee Rate”, “Revolving Facility – LIBO Rate Spread and
Participation Fee”, “Revolving Facility – ABR Spread”, “Term Facility – LIBO
Rate Spread” or “Term Facility – ABR Spread”, as applicable, based upon the
ratings by Moody’s and S&P, respectively, applicable on such date to the Index
Debt:
 
Ratings
Revolving Facility
Term Facility
Facility Fee Rate
LIBO Rate Spread and Participation Fee
ABR Spread
LIBO Rate Spread
ABR Spread
Category 1
≥ A2 or A
0.100%
0.900%
0.000%
1.000%
0.000%
Category 2
A3 or A-
0.125%
1.000%
0.000%
1.125%
0.125%
Category 3
Baa1 or BBB+
0.150%
1.100%
0.100%
1.250%
0.250%
Category 4
Baa2 or BBB
0.175%
1.325%
0.325%
1.500%
0.500%
Category 5
≤ Baa3 or BBB-, or unrated
0.250%
1.500%
0.500%
1.750%
0.750%



For purposes of the foregoing, (a) if the ratings assigned by Moody’s and S&P
shall fall within different categories, the applicable category shall be the
category in which the higher of the Ratings shall fall unless the Ratings differ
by two or more categories, in which case the applicable category shall be the
category one level below that corresponding to the higher Rating, (b) if any
Rating Agency shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in category 5, and (c) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first announced by the Rating Agency making such change.  Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of Moody’s or S&P
shall change, or if either such Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Required Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit
 



 
-3-

--------------------------------------------------------------------------------

 



in the ordinary course and that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities established hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
 
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).  In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
 
“Australian Dollars” or “AUS$” means the lawful currency of the Commonwealth of
Australia.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
 
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
 



 
-4-

--------------------------------------------------------------------------------

 



“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Borrower” means Broadridge Financial Solutions, Inc., a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of LIBO Rate
Loans, as to which a single Interest Period is in effect, (b) Term Loans of the
same Type, made, converted or continued on the same date and, in the case of
LIBO Rate Loans, as to which a single Interest Period is in effect, (c) a
Competitive Loan or group of Competitive Loans of the same Type and currency
made on the same date and as to which a single Interest Period is in effect or
(d) a Swingline Loan.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
Term Borrowing in accordance with Section 2.03 or a Swingline Loan in accordance
with Section 2.05.
 
“Broker Dealer Subsidiary” means any Subsidiary registered or regulated as a
broker or dealer with or by the SEC, FINRA or any other applicable Governmental
Authority, whether domestic or foreign.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBO Rate Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a Loan
denominated in Australian Dollars, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the Sydney
interbank market, (c) when used in connection with a Loan denominated in
Canadian Dollars, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Toronto, (d) when used in
connection with a Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro and (e) when used in connection with a Loan
denominated in Yen, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Yen in Tokyo.
 
“Calculation Date” means (a) the Effective Date, (b) the date on which any LIBO
Rate Loan is made, (c) the date of issuance, extension or renewal of any Letter
of Credit, (d) the
 



 
-5-

--------------------------------------------------------------------------------

 



date of conversion to or of or continuation of any LIBO Rate Loan or (e) the
last Business Day of each calendar quarter thereafter.
 
“Canadian Dollars” or “CAN$” means the lawful currency of Canada.
 
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
not (i) directors of the Borrower on the Effective Date, (ii) nominated by the
board of directors of the Borrower or (iii) appointed by directors so nominated.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Dollar Tranche
Revolving Loans, Multicurrency Tranche Revolving Loans, Term Loans, Competitive
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a US Dollar Tranche Revolving Commitment, a Multicurrency Tranche Revolving
Commitment or a Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by the Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.
 



 
-6-

--------------------------------------------------------------------------------

 



“Commitment” means a US Dollar Tranche Revolving Commitment, Multicurrency
Tranche Revolving Commitment, Term Commitment or any combination thereof, as the
context requires.
 
“Commitment Increase” has the meaning set forth in Section 2.10(a).
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
 
“Competitive Bid Accept/Reject Letter” means an acceptance or rejection of a
Competitive Bid in accordance with Section 2.04 in the form of Exhibit A-4.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
 
“Competitive Loan” means a Loan made pursuant to Section 2.04.
 
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Competitive Loans.
 
“Consenting Lender” has the meaning set forth in Section 2.10(d)
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (other
than amounts of the type reflected as “amortization of other assets” on the
Borrower’s financial statements), (iv) all non-recurring or extraordinary
non-cash charges for such period, (v) all non-cash charges associated with
employee compensation for such period and (vi) all losses associated with asset
sales outside the ordinary course of business during such period, minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) all extraordinary gains for such period and
(ii) all gains associated with asset sales outside the ordinary course of
business during such period, all determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, and (iii)
any cash payments made during such period in respect of obligations referred to
in clause (b)(ii) below that were amortized or accrued in a previous period,
minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to
 



 
-7-

--------------------------------------------------------------------------------

 



amortization or write-off of financing costs paid in a previous period and (ii)
to the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization of debt discounts or accrued
interest payable in kind for such period.
 
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that
there shall be excluded (a) the income of any Person (other than the Borrower)
in which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, and (b) the income or loss of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means each Agent, each Issuing Bank, each Swingline Lender and
each other Lender.
 
“Declining Lender” has the meaning set forth in Section 2.10(d).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Revolving Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by an Agent, an Issuing Bank or a Swingline Lender
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Revolving Loans
and participations
 



 
-8-

--------------------------------------------------------------------------------

 



in then outstanding Letters of Credit and Swingline Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Agent, Issuing Bank or Swingline Lender’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.
 
“Documentation Agent” means each of BNP Paribas, Mizuho Corporate Bank, Ltd., TD
Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ Ltd., U.S. Bank National
Association and Wells Fargo Bank, National Association, in its capacity as
documentation agent with respect to the credit facilities established hereunder.
 
“Effective Date” means September 22, 2011.
 
“Effectiveness Anniversary” has the meaning set forth in Section 2.10(d).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to meet the minimum funding standards (as defined in Section 412
of the Code or Section 302 of ERISA) applicable to
 



 
-9-

--------------------------------------------------------------------------------

 



such Plan, in each instance, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Exchange Act” means the United States Securities Exchange Act of 1934.
 
“Exchange Rate” means, on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such date as shown on
the Reuters WRLD Page for such currency.  In the event that such rate does not
appear on the applicable Reuters WRLD Page, (a) the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Applicable Agent and the Borrower,
or (b) in the absence of such an agreement, the Exchange Rate shall be the
arithmetic average of the spot rates of exchange available to the Applicable
Agent on such date in the market where its, or its Affiliates’, foreign currency
exchange operations in respect of such currency are then being conducted for the
purchase of US Dollars for delivery two Business Days later, at a time the
Applicable Agent shall elect after determining that such spot rates shall be the
basis for determining the Exchange Rate, provided that if at the time of such
determination, no such spot rates are being quoted for any reason, the
Applicable Agent, after consultation with the Borrower, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
 
“Excluded Taxes” means, with respect to either Agent, any Lender (which term
shall include any Issuing Bank for purposes of this definition) or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower under any Loan Document, (a) Taxes imposed on (or measured by) such
recipient’s net or overall gross income (or franchise, net worth and similar
Taxes imposed in lieu thereof) by (i) the United States of America (including US
Federal backup withholding tax (as defined in Section 3406 of the Code)) or (ii)
any other jurisdiction (X) as a result of such recipient being organized in or
having its principal office or applicable lending office in such jurisdiction or
(Y) as a result of any other present or former connection (other than a
connection arising solely from this Agreement or any other Loan Document)
between such recipient and such jurisdiction, (b) any branch profit Taxes
imposed by the United States of America or any similar Tax imposed by any other
applicable
 



 
-10-

--------------------------------------------------------------------------------

 



jurisdiction referred to in the preceding clause (a), (c) in the case of a
Lender, any withholding Tax that is imposed by the United States of America on
payments by the Borrower to such Lender pursuant to a law in effect on the date
on which such Lender becomes a party to this Agreement (or designates a new
lending office) or, with respect to any additional position in any Loan acquired
after such Lender becomes a party hereto, at the time such additional position
was acquired by such Lender, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.19(a), (d) any withholding
Taxes attributable to a Lender’s failure to comply with Section 2.19(f) and
(e) any withholding Taxes imposed by the United States of America under FATCA.
 
“Existing Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement dated as of March 29, 2007, as amended and restated as of
April 11, 2007, among the Borrower, the lenders from time to time party thereto,
JPMCB, as administrative agent, J.P. Morgan Europe Limited, as London agent, and
Citibank, N.A., as syndication agent.
 
“Existing Letter of Credit” means each letter of credit previously issued under
the Existing Credit Agreement and listed on Schedule 1.01.
 
“Existing Revolving Maturity Date” has the meaning set forth in Section 2.10.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amended or successor version that is substantively comparable
and not materially more onerous to comply with and, in each case, any current or
future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or any assistant
treasurer (or the functional equivalent) of such Person.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Fixed Rate” means, with respect to any Competitive Loan bearing interest at a
fixed rate, the fixed rate of interest per annum specified by the Lender making
such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 



 
-11-

--------------------------------------------------------------------------------

 



“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
 
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.
 
“Governmental Authority” means (a) the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank) and (b) with
regard to any Broker Dealer Subsidiary, any self regulatory organization or body
with supervisory, regulatory or other authority over such Broker Dealer
Subsidiary.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Increase Effective Date” has the meaning set forth in Section 2.10(b).
 
“Increasing Lender” has the meaning set forth in Section 2.10(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services
 



 
-12-

--------------------------------------------------------------------------------

 



(excluding current accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) Other Taxes.
 
“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Information Memorandum” means the Confidential Information Memorandum dated
August 24, 2011 relating to the Borrower and the Transactions.
 
“Initial Loans” has the meaning set forth in Section 2.10(b).
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.
 
“Interest Period” means (a) with respect to any LIBO Rate Borrowing (other than
any LIBO Rate Competitive Borrowing), the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or, if agreed upon by all of
the Lenders participating in such Borrowing,
 



 
-13-

--------------------------------------------------------------------------------

 



seven or 14 days or any other period), as the Borrower may elect, (b) with
respect to any LIBO Rate Competitive Borrowing, the period commencing on the
date such Borrowing is made and ending on the numerically corresponding day in
the calendar month that is one to twelve months thereafter, as the Borrower may
elect, and (c) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 7 days or more than 365 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Revolving Borrowing
or Term Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and any other Lender that may become an Issuing Bank pursuant to
Section 2.06(i) or 2.06(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.06(i)).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Issuing Bank Agreement” means an agreement in substantially the form of
Exhibit C.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Judgment Currency” has the meaning set forth in Section 9.14(b).
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Expiration Date” has the meaning set forth in Section 2.06(c).
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amounts
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any US Dollar Tranche Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to an
 



 
-14-

--------------------------------------------------------------------------------

 



Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes each Swingline Lender.
 
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
 
“Leverage Ratio” means, as of the last day of any period of four consecutive
quarters, the ratio of (a) Total Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date.
 
“LIBO Rate” means, with respect to any LIBO Rate Borrowing denominated in any
currency for any Interest Period, the rate appearing on the Reuters “LIBOR01”
screen for such currency (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Applicable Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the London
interbank market) at approximately 11:00 a.m., London time, on the Quotation
Date for such Interest Period, as the rate for deposits in such currency with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBO Rate Borrowing for such Interest Period shall be the rate at which deposits
in the lowest multiple of 1,000,000 units of such currency the US Dollar
Equivalent of which is at least US$5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on the Quotation Date for such
Interest Period.  LIBO Rate, when used in reference to any Loan or Borrowing,
indicates that such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any operating lease) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
 
“Loan Documents” means this Agreement, each Accession Agreement and, except for
purposes of Section 9.02(b), each joinder agreement referred to in
Section 2.05(d), each Issuing Bank Agreement and each promissory note delivered
pursuant to this Agreement.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or
 



 
-15-

--------------------------------------------------------------------------------

 



Borrowing denominated in any other currency, the local time in the place of
settlement for such currency, as may be reasonably determined by the Applicable
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment, and as notified to the
relevant parties hereto.
 
“London Agent” means J.P. Morgan Europe Limited, in its capacity as London agent
for the Lenders hereunder.
 
“Mandatory Costs Rate” has the meaning set forth in Exhibit D.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower and
the Subsidiaries in an aggregate principal amount exceeding US$75,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary, (b) any Material
Broker Dealer Subsidiary (as defined below) and (c) any other Subsidiary (i) the
revenues of which for the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01 were greater than 5.0% of the Borrower’s total consolidated
revenues for such period or (ii) the assets of which as of the end of such
period were greater than 5.0% of the Borrower’s total consolidated assets as of
such date; provided that if at any time the aggregate amount of the revenues or
assets of all Subsidiaries that are not Material Subsidiaries for or as of the
end of any period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 5.01 exceeds 10% of the
Borrower’s consolidated total revenues for such period or 10% of the Borrower’s
consolidated total assets as of the end of such period, then one or more of such
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their total revenues or
total assets, as the case may be, until such excess shall have been
eliminated.  For the purposes of this definition, (A) “Material Broker Dealer
Subsidiary” means any Broker Dealer Subsidiary (1) the revenues of which for the
most recent period of four consecutive fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 5.01 were greater
than 1.0% of the Borrower’s total
 



 
-16-

--------------------------------------------------------------------------------

 



consolidated revenues for such period or (2) the assets of which as of the end
of such period were greater than 1.0% of the Borrower’s total consolidated
assets as of such date, and (B) revenues and assets of any Subsidiary of the
Borrower which are recorded in a foreign currency in the Borrower’s financial
statements shall be converted into US Dollars using the exchange rates used in
preparation of the Borrower’s most recent financial statements delivered
pursuant to Section 5.01 or, if no applicable exchange rate was used in such
audited financial statements, at a rate determined in accordance with GAAP.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
 
“Multicurrency Tranche Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Multicurrency Tranche Revolving
Loans, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Multicurrency Tranche Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.10 or (c) increased or
reduced pursuant to assignments by or to such Lender pursuant to Section
9.04.  The initial amount of each Lender’s Multicurrency Tranche Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Multicurrency Tranche
Revolving Commitment, as applicable.  The initial aggregate amount of the
Multicurrency Tranche Revolving Commitments is US$80,000,000.
 
“Multicurrency Tranche Revolving Exposure” means, with respect to any Lender at
any time, the sum at such time of the US Dollar Equivalents of the principal
amounts of such Lender’s outstanding Multicurrency Tranche Revolving Loans.
 
“Multicurrency Tranche Revolving Lender” means a Lender with a Multicurrency
Tranche Revolving Commitment or, if the Multicurrency Tranche Revolving
Commitments have terminated or expired, a Lender with Multicurrency Tranche
Revolving Exposure.
 
“Multicurrency Tranche Revolving Loan” means a Loan made pursuant to Section
2.01(c).
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.02, and that has been consented to by
the Required Lenders (or, in circumstances where Section 9.02 does not require
the consent of the Required Lenders as a result of clause (ii) of the second
proviso in Section 9.02(b), a majority in interest of the Lenders of the
affected Class).
 
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
 



 
-17-

--------------------------------------------------------------------------------

 



“Notice of Competitive Bid Request” means a notice of a request by the Borrower
for Competitive Bids in accordance with Section 2.04 in the form of Exhibit A-2.
 
“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank and the jurisdiction imposing such Taxes (other than a
connection arising from such Lender or Issuing Bank having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.21(b)).
 
“Participant” has the meaning set forth in Section 9.04(g).
 
“Participant Register” has the meaning set forth in Section 9.04(g).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for Taxes, assessments or other governmental charges or
levies (other than any lien arising under ERISA or other laws to secure
retirement or other benefits) that are not yet due or are being contested in
compliance with Section 5.04;
 
(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


 
-18-

--------------------------------------------------------------------------------

 

 
(e) judgment liens; and
 
(f) easements, zoning restrictions, rights-of-way, minor defects or other
irregularities in title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure
obligations that are substantial in amount and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in
New York City.  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Quotation Date” means, with respect to any LIBO Rate Borrowing and any Interest
Period, the day on which it is market practice in the relevant interbank market
for prime banks to give quotations for deposits in the currency of such
Borrowing for delivery on the first day of such Interest Period.  If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
 
“Rating Agencies” means Moody’s and S&P.
 
“Ratings” means the ratings from time to time established by the Rating Agencies
for the Index Debt.
 
“Register” has the meaning set forth in Section 9.04(e).
 
“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 



 
-19-

--------------------------------------------------------------------------------

 



“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, an
aggregate principal amount of outstanding Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Exposures of all
Lenders, the aggregate principal amount of all the Term Loans then outstanding
and the total unused Commitments of all Lenders at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Revolving Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Exposures in determining the Required Lenders.
 
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing at least 50% of the sum
of the total Revolving Exposures and the total unused Revolving Commitments at
such time.
 
“Reset Date” has the meaning set forth in Section 1.05.
 
“Responsible Officer” means any of the chief executive officer, chief operating
officer, chief financial officer, general counsel or the treasurer or controller
(or any equivalent of the foregoing officers) of the Borrower.
 
“Revolving Borrowing” means a US Dollar Tranche Revolving Borrowing or a
Multicurrency Tranche Revolving Borrowing.
 
“Revolving Commitment” means a US Dollar Tranche Revolving Commitment or a
Multicurrency Tranche Revolving Commitment.
 
“Revolving Exposure” means a US Dollar Tranche Revolving Exposure or a
Multicurrency Tranche Revolving Exposure or any combination thereof, as the
context requires.
 
“Revolving Lender” means a US Dollar Tranche Revolving Lender or a Multicurrency
Tranche Revolving Lender.
 
“Revolving Loan” means a US Dollar Tranche Revolving Loan or a Multicurrency
Tranche Revolving Loan.
 
“Revolving Maturity Date” means September 22, 2016, or any later date to which
the Revolving Maturity Date may be extended pursuant to Section 2.10(d).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
 



 
-20-

--------------------------------------------------------------------------------

 



“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“SEC” means the Securities and Exchange Commission.
 
“SIPC” means the Securities Investor Protection Corporation.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to Regulation D.  LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Sterling” or “£”means the lawful currency of the United Kingdom.
 
“Subsequent Borrowings” has the meaning set forth in Section 2.10(b).
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.05, expressed as an amount representing the maximum principal amount of the
Swingline Loans to be made by such Lender hereunder.  The amount of each
Swingline Lender’s Swingline Commitment is set forth on Schedule 2.01 or in the
joinder agreement pursuant to which it became a Swingline Lender hereunder.  The
aggregate amount of the Swingline Commitments on the date hereof is
US$100,000,000.
 



 
-21-

--------------------------------------------------------------------------------

 



“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any US
Dollar Tranche Revolving Lender at any time shall be its Applicable Percentage
of the total Swingline Exposure at such time.
 
“Swingline Lender” means JPMCB, Bank of America, N.A. and any other US Dollar
Tranche Revolving Lender designated as a Swingline Lender pursuant to Section
2.05(d), in each case in its capacity as lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made by a Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.
 
“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent with respect to the credit facilities established hereunder.
 
“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable.  The initial aggregate amount of the Term
Commitments is US$490,000,000.
 
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
 
“Term Loan” means a Loan made pursuant to Section 2.01(a).
 
“Term Maturity Date” means September 22, 2016.
 
“Total Indebtedness” means, at any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and the Subsidiaries outstanding as of
such date that would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP.
 
“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans and the issuance of Letters of
Credit hereunder, (b) the repayment of all indebtedness outstanding under the
Existing Credit Agreement and (c) the payment of the fees and expenses related
to each of the foregoing.
 



 
-22-

--------------------------------------------------------------------------------

 



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
 
“Unreimbursed Amount” has the meaning set forth in Section 2.06(e).
 
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
 
“US Dollar Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Dollar Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s US Dollar Tranche Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.10 or (c) increased or reduced pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s US Dollar Tranche Revolving Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its US Dollar Tranche Revolving Commitment, as
applicable.  The initial aggregate amount of the US Dollar Tranche Revolving
Commitments is US$420,000,000.
 
“US Dollar Tranche Revolving Exposure” means, with respect to any Lender at any
time, the sum at such time, without duplication, of (a) the principal amounts of
such Lender’s outstanding US Dollar Tranche Revolving Loans, (b) the aggregate
amount of such Lender’s LC Exposure and (c) the aggregate amount of such
Lender’s Swingline Exposure.
 
“US Dollar Tranche Revolving Lender” means a Lender with a US Dollar Tranche
Revolving Commitment or, if the US Dollar Tranche Revolving Commitments have
terminated or expired, a Lender with US Dollar Tranche Revolving Exposure.
 
“US Dollar Tranche Revolving Loan” means a Loan made pursuant to Section
2.01(b).
 
“US Dollars” or “US$” means the lawful currency of the United States of America.
 
“US Tax Certificate” has the meaning set forth in Section 2.19(f)(ii)(D).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower and the Applicable Agent.
 



 
-23-

--------------------------------------------------------------------------------

 



“Yen” or “¥”means the lawful currency of Japan.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Dollar
Tranche Revolving Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and
Type (e.g., a “LIBO Rate US Dollar Tranche Revolving Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “US Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by Class and Type
(e.g., a “LIBO Rate US Dollar Tranche Revolving Borrowing”).  Revolving Loans
may be referred to by reference to both Classes of Revolving Loans together (a
“Revolving Loan”) or by both Classes of Revolving Loans together and by Type
(e.g., a “LIBO Rate Revolving Loan”).  Revolving Borrowings may also be referred
to by reference to both Classes of Revolving Borrowings together (a “Revolving
Borrowing”) or by both Classes of Revolving Borrowings together and by Type
(e.g., a “LIBO Rate Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) any definition of or reference to
any statute, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies the
Borrower
 



 
-24-

--------------------------------------------------------------------------------

 



that the Required Lenders request an amendment to any provision hereof for such
purpose, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith and,
following the delivery of any such notice, the Borrower, the Administrative
Agent and the Lenders will negotiate in good faith to amend this Agreement to
eliminate the effect of any such change, and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein.
 
SECTION 1.05. Currency Translation.  Not later than 11:00 a.m., London time, on
each Calculation Date, the Administrative Agent shall (a) determine the Exchange
Rate as of such Calculation Date with respect to each Alternative Currency and
(b) give notice thereof to the Revolving Lenders and the Borrower.  The Exchange
Rates so determined shall become effective (i) in the case of the initial
Calculation Date, on the Effective Date and (ii) in the case of each subsequent
Calculation Date, on the first Business Day immediately following such
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Article VI and the definitions employed therein, Section 9.14 or any other
provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between US Dollars and
Alternative Currencies.  For purposes of Article VI and the definitions employed
therein, amounts in currencies other than US Dollars shall be translated into US
Dollars at the currency exchange rates used in preparing the Borrower’s most
recent annual and quarterly financial statements.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan to the Borrower, denominated
in US Dollars, on the Effective Date in a principal amount not exceeding its
Term Commitment, (b) to make US Dollar Tranche Revolving Loans to the Borrower,
denominated in US Dollars, from time to time during the Availability Period in
amounts that will not at any time result in (i) such Lender’s US Dollar Tranche
Revolving Exposure exceeding its US Dollar Tranche Revolving Commitment or
(ii) the sum of the total Revolving Exposures plus the total Competitive Loan
Exposures exceeding the total Revolving Commitments and (c) to make
Multicurrency Tranche Revolving Loans to the Borrower, denominated in US Dollars
or Alternative Currencies, from time to time during the Availability Period in
amounts that will not at any time result in (i) such Lender’s Multicurrency
Tranche Revolving Exposure exceeding its Multicurrency Tranche Revolving
Commitment or (ii) the sum of the total Revolving Exposures plus the total
Competitive Loan Exposures exceeding the total Revolving Commitments.  Within
the foregoing limits and subject
 



 
-25-

--------------------------------------------------------------------------------

 



to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.  Amounts repaid in respect of Term Loans may not
be reborrowed.
 
SECTION 2.02. Loans and Borrowings.  (a)  Each Loan (other than a Competitive
Loan or Swingline Loan) shall be made as part of a Borrowing consisting of Loans
of the same Class, Type and currency made by the Lenders ratably in accordance
with their respective Commitments of the applicable Class.  Each Competitive
Loan shall be made in accordance with the procedures set forth in Section
2.04.  Each Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments and Competitive Bids of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b) Subject to Section 2.16, (i) each Revolving Borrowing denominated in US
Dollars and each Term Borrowing shall be comprised entirely of ABR Loans or LIBO
Rate Loans as the Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in an Alternative Currency shall be comprised
entirely of LIBO Rate Loans, (iii) each Competitive Borrowing shall be comprised
entirely of LIBO Rate Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith and (iv) each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any LIBO Rate Revolving
Borrowing or LIBO Rate Term Borrowing, and at the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that (a) a LIBO Rate Term Borrowing that results from a
continuation of an outstanding LIBO Rate Term Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing and (b) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the US Dollar Tranche Revolving Commitments or Multicurrency Tranche
Revolving Commitments, as applicable, or, with respect to US Dollar Tranche
Revolving Borrowings only, that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall
be in an amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
15 LIBO Rate Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any LIBO Rate
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or the Term Maturity Date, as applicable.
 
SECTION 2.03. Requests for Revolving Borrowings or Term Borrowings.  To request
a Revolving Borrowing or Term Borrowing, the Borrower shall notify the
Applicable Agent of such request (a) in the case of a LIBO Rate Borrowing
denominated in US Dollars, not
 



 
-26-

--------------------------------------------------------------------------------

 



later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing, (b) in the case of a Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m., London time, three Business
Days before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and shall
be made by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Applicable Agent and signed by the
Borrower (or, in the case of any Borrowing denominated in US Dollars, by
telephone notification, confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower).  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i) the currency (which shall be US Dollars or an Alternative Currency) and the
aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be a US Dollar Tranche Revolving Borrowing,
Multicurrency Tranche Revolving Borrowing or Term Borrowing;
 
(iv) in the case of a requested Borrowing denominated in US Dollars, whether
such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;
 
(v) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), the
identity of the Issuing Bank that made such LC Disbursement.
 
If no currency is specified with respect to any requested LIBO Rate Borrowing,
then the Borrower shall be deemed to have selected US Dollars.  If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
(A) in the case of a Borrowing denominated in US Dollars, an ABR Borrowing and
(B) in the case of a Borrowing denominated in any other currency, a LIBO Rate
Borrowing.  If no Interest Period is specified with respect to any requested
LIBO Rate Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each applicable Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04. Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may
 



 
-27-

--------------------------------------------------------------------------------

 



request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans denominated in US Dollars or
Alternative Currencies in an aggregate principal amount that will not result in
(i) the sum of the total Revolving Exposures plus the total Competitive Loan
Exposures exceeding the total Revolving Commitments or (ii) in the event the
Revolving Maturity Date shall have been extended as provided in Section 2.10(d),
the sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.
 
(b) In order to request Competitive Bids, the Borrower shall hand deliver or fax
to the Administrative Agent a duly completed and executed Competitive Bid
Request in the form of Exhibit A-1, to be received by the Administrative Agent
(i) in the case of a LIBO Rate Competitive Loan, not later than 10:00 a.m.,
New York City time, (A) four Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) five Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (ii) in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
(A) one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) three Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency.  No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request.  A Competitive Bid Request that
does not conform substantially to the format of Exhibit A-1 may be rejected in
the Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by fax.  Each Competitive Bid
Request shall refer to this Agreement and shall specify (i) whether the
Borrowing then being requested is to be a LIBO Rate Borrowing or a Fixed Rate
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the currency of the requested Borrowing (which shall be US Dollars or an
Alternative Currency), (iv) the aggregate principal amount of the requested
Borrowing (which shall be an integral multiple of US$1,000,000 or 1,000,000
units of the applicable Alternative Currency with a US Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least US$25,000,000),
(v) the Interest Period with respect thereto (which may not end after the
Revolving Maturity Date), (vi) in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration, the Interest Payment Date
applicable thereto and (vii) the location and number of the Borrower’s account
to which funds are to be disbursed.  Promptly after its receipt of a Competitive
Bid Request that is not rejected as aforesaid, the Administrative Agent shall
deliver to the Revolving Lenders a Notice of Competitive Bid Request inviting
the Revolving Lenders to bid, on the terms and conditions of this Agreement, to
make Competitive Loans.
 
(c) Each Revolving Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to the Borrower’s Competitive Bid
Request.  Each Competitive Bid by a Revolving Lender must be in the form of
Exhibit A-3 and must be received by the Administrative Agent by fax (i) in the
case of a LIBO Rate Competitive Loan, not later
 



 
-28-

--------------------------------------------------------------------------------

 



than 9:30 a.m., New York City time, (A) three Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in US
Dollars and (B) four Business Days before a proposed Competitive Borrowing in
the case of a Competitive Borrowing denominated in an Alternative Currency and
(ii) in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York
City time, (A) on the day of a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) two Business Days before
a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency.  A Revolving Lender may submit multiple
bids to the Administrative Agent.  Competitive Bids that do not conform
substantially to the format of Exhibit A-3 may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the Revolving Lender making
such nonconforming bid of such rejection as soon as practicable.  Each
Competitive Bid shall refer to this Agreement and shall specify (I) the
principal amount (which shall be an integral multiple of US$1,000,000 or
1,000,000 units of the applicable Alternative Currency the US Dollar Equivalent
of which is equal to or greater than $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested) of the Competitive Loan
or Loans that the Revolving Lender is willing to make, (II) the Competitive Bid
Rate or Rates at which the Revolving Lender is prepared to make such Competitive
Loan or Loans and (III) the Interest Period applicable to each such Loan and the
last day thereof.  A Competitive Bid submitted by a Revolving Lender shall be
irrevocable.
 
(d) The Administrative Agent shall as promptly as practicable notify the
Borrower in writing of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Revolving Lender that
made such Competitive Bid.
 
(e) The Borrower may in its discretion, subject only to the provisions of this
paragraph, accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed promptly by hand delivery or fax of
a duly completed and executed Competitive Bid Accept/Reject Letter, whether and
to what extent it has decided to accept or reject any of or all the Competitive
Bids notified to it not more than one hour after it shall have been so notified;
provided, however, that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of any such Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
it has decided to reject a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the applicable Competitive
Bid Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to this clause, the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the Borrower.  A
notice given by the Borrower pursuant to this paragraph shall be irrevocable.
 
(f) The Administrative Agent shall promptly notify each bidding Revolving Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate), and each successful bidder will thereupon
become bound, subject to
 



 
-29-

--------------------------------------------------------------------------------

 



the other applicable conditions hereof, to make the Competitive Loan in respect
of which its Competitive Bid has been accepted.
 
(g) If the Person serving as the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Revolving Lender, it shall submit such
Competitive Bid directly to the Borrower one quarter of an hour earlier than the
latest time at which the other Revolving Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) above.
 
SECTION 2.05. Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans denominated
in US Dollars to the Borrower from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the sum of the total US Dollar Tranche Revolving Exposures exceeding the
total US Dollar Tranche Revolving Commitments, (ii) the sum of the total
Revolving Exposures plus the total Competitive Loan Exposures exceeding the
total Revolving Commitments or (iii) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.10(d), (A) the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Revolving
Maturity Date and the Swingline Exposure attributable to Swingline Loans
maturing after such Existing Revolving Maturity Date exceeding the total US
Dollar Tranche Revolving Commitments that shall have been extended to a date
after the latest expiration date of such Letters of Credit and the latest
maturity date of such Swingline Loans or (B) the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Revolving Maturity
Date, the Competitive Loan Exposure attributable to Competitive Loans maturing
after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date exceeding the total Revolving Commitments that shall have been extended to
a date after the latest expiration date of such Letters of Credit and the latest
maturity date of such Competitive Loans and such Swingline Loans; provided that
no Swingline Lender shall make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.  The Borrower may request any Swingline Loan from one or more
of the Swingline Lenders, subject only to the limitation that the outstanding
Swingline Loans of any Swingline Lender shall at no time exceed its Swingline
Commitment.  The failure of any Swingline Lender to make any Swingline Loan
required to be made by it shall not relieve any other Swingline Lender of its
obligations hereunder; provided that the Swingline Commitment of each Swingline
Lender are several and no Swingline Lender shall be responsible for any other
Swingline Lender’s failure to make Swingline Loans as required.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the applicable Swingline Lender of such request by telephone
(confirmed by fax), not later than 4:00 p.m., New York City time, in the case of
a Swingline Loan to be made by JPMCB, and not later than 3:00 p.m., New York
City time, in the case of a Swingline Loan to be made by any other Swingline
Lender, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and the amount of the Swingline Loan to be made by the applicable Swingline
Lender.  The Administrative Agent will promptly advise the applicable Swingline
Lender of any such notice received from the Borrower.  The applicable Swingline
Lender shall make its Swingline Loan
 



 
-30-

--------------------------------------------------------------------------------

 



available to the Borrower by means of funds transfer to the general deposit
account of the Borrower with the Administrative Agent (or, in the case of a
Swingline Loan identified by the Borrower in its notice to be made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank identified in such notice) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the US Dollar Tranche Revolving Lenders to acquire participations on such
Business Day in all or a portion of its Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which the US
Dollar Tranche Revolving Lenders will be required to participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each US Dollar Tranche Revolving Lender, specifying in such notice such US
Dollar Tranche Revolving Lender’s Applicable Percentage of each such Swingline
Loan.  Each US Dollar Tranche Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of such Swingline Lender, such US Dollar
Tranche Revolving Lender’s Applicable Percentage of each such Swingline
Loan.  Each US Dollar Tranche Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the US Dollar Tranche Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each US Dollar Tranche Revolving Lender further
acknowledges and agrees that, in making any Swingline Loan, each Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Swingline
Loan was made, the majority in interest of the US Dollar Tranche Revolving
Lenders shall have notified such Swingline Lender (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event any Swingline
Lender shall have received any such notice, no Swingline Lender shall have any
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).  Each US Dollar Tranche Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such US Dollar Tranche Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the US
Dollar Tranche Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the US Dollar Tranche Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender that made such Swingline Loan.  Any amounts received by
a Swingline Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; and any such amounts received by the
 



 
-31-

--------------------------------------------------------------------------------

 



Administrative Agent shall be promptly remitted to the US Dollar Tranche
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the applicable Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the applicable Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
(d) The Borrower may, at any time and from time to time, designate one or more
additional US Dollar Tranche Revolving Lenders to act as a Swingline Lender
under the terms of this Agreement with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and such US Dollar
Tranche Revolving Lender.  Any US Dollar Tranche Revolving Lender designated as
a swingline lender pursuant to this paragraph shall, upon entering into a
joinder agreement with the Borrower in form reasonably satisfactory to the
Administrative Agent (and which, in any event, shall specify its Swingline
Commitment), be deemed to be a “Swingline Lender” (in addition to being a US
Dollar Tranche Revolving Lender) hereunder.
 
SECTION 2.06. Letters of Credit.  (a)   General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars for its own account (or, so long as the
Borrower is a joint and several co-applicant with respect thereto, for the
account of any of the Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period.  Each Existing Letter of Credit shall be
deemed, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), to be a Letter of Credit issued hereunder for the account of the
Borrower.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  The Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the account of any Subsidiary as provided in the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due
hereunder to the same extent as if it were the sole account party in respect of
such Letter of Credit (the Borrower hereby irrevocably waiving any defenses that
might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be an account party in respect of any such Letter of
Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date
 



 
-32-

--------------------------------------------------------------------------------

 



on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed US$100,000,000, (ii) the sum of
the total US Dollar Tranche Revolving Exposures shall not exceed the total US
Dollar Tranche Revolving Commitments, (iii) the sum of the total Revolving
Exposures and the total Competitive Loan Exposures shall not exceed the total
Revolving Commitments and (iv) in the event the Revolving Maturity Date shall
have been extended as provided in Section 2.10(d), (A) the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Revolving
Maturity Date and the Swingline Exposure attributable to Swingline Loans
maturing after such Existing Revolving Maturity Date shall not exceed the total
US Dollar Tranche Revolving Commitments that shall have been extended to a date
after the latest expiration date of such Letters of Credit and the latest
maturity date of such Swingline Loans and (B) the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Revolving Maturity
Date, the Competitive Loan Exposure attributable to Competitive Loans maturing
after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date shall not exceed the total Revolving Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Competitive Loans and such Swingline Loans.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Revolving Maturity Date (the “LC Expiration Date”);
provided that at the request of the Borrower any Letter of Credit may contain
customary “evergreen” provisions pursuant to which such Letter of Credit will be
renewed for successive one-year periods (but, in no event, beyond the LC
Expiration Date).  Notwithstanding clause (ii) of the preceding sentence, (A)
any Collateralized Letter of Credit may, with the consent of the Issuing Bank
that issued such Collateralized Letter of Credit, expire on any date following
the LC Expiration Date and (B) any Letter of Credit that contains an “evergreen”
provision may renew pursuant to such evergreen provision to an expiration date
following the LC Expiration Date if such Letter of Credit becomes a
Collateralized Letter of Credit at least 15 Business Days prior to the latest
date upon which the applicable Issuing Bank would be entitled to terminate such
Letter of Credit prior to its automatic renewal pursuant to such “evergreen”
provision.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the US Dollar Tranche Revolving
Lenders, the Issuing Bank that issued such Letter of Credit hereby grants to
each US Dollar Tranche Revolving Lender, and each US Dollar Tranche Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such US Dollar Tranche Revolving Lender’s
 



 
-33-

--------------------------------------------------------------------------------

 



Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each US
Dollar Tranche Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such US
Dollar Tranche Revolving Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Subject to
paragraph (m) of this Section, each US Dollar Tranche Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the US Dollar Tranche
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each US Dollar Tranche
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Letter of Credit
is issued, amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the latest date upon which the applicable Issuing Bank would be
entitled to terminate such Letter of Credit prior to its automatic renewal), the
majority in interest of the US Dollar Tranche Revolving Lenders shall have
notified the applicable Issuing Bank (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section 4.02
would not be satisfied if such Letter of Credit were then issued, amended,
renewed or extended (it being understood and agreed that, in the event any
Issuing Bank shall have received any such notice, no Issuing Bank shall have any
obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement, if
the Borrower shall have received notice of such LC Disbursement prior to 5:00
p.m., New York City time, on such date, or, if such notice is not received by
the Borrower prior to such time on the day of receipt, then not later than 12:00
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the Revolving Maturity Date
shall not have occurred, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing denominated in US
Dollars (if such LC Disbursement is not less than US$5,000,000) or Swingline
Loan (if such LC Disbursement is not less than US$1,000,000) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each US Dollar Tranche Revolving
Lender of the applicable LC Disbursement, the payment then due
 



 
-34-

--------------------------------------------------------------------------------

 



from the Borrower in respect thereof (the “Unreimbursed Amount”) and such US
Dollar Tranche Revolving Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each US Dollar Tranche Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the Unreimbursed
Amount, in the same manner as provided in Section 2.07 with respect to Loans
made by such US Dollar Tranche Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the US Dollar Tranche Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the US
Dollar Tranche Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that US Dollar Tranche Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such US Dollar Tranche Revolving Lenders and such Issuing Bank as
their interests may appear.  Any payment made by a US Dollar Tranche Revolving
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR US Dollar Tranche Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Agents, the Lenders or the Issuing Banks, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction in a non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents
 



 
-35-

--------------------------------------------------------------------------------

 



presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  An Issuing Bank’s only
obligation to the Borrower in respect of any drawing made on any Letter of
Credit issued by it is to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and appear to
substantially comply on their face with the requirements of such Letter of
Credit.  The applicable Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by fax) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the US Dollar Tranche Revolving Lenders of their obligations with respect to
any such LC Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.15(d) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any US Dollar Tranche Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such US Dollar Tranche Revolving Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
 
(i) Replacement of an Issuing Bank.  Any Issuing Bank may resign at any time by
giving 180 days’ prior written notice to the Administrative Agent, the US Dollar
Tranche Revolving Lenders and the Borrower, and may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the US Dollar Tranche Revolving Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.14(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the resignation or replacement of an Issuing Bank
hereunder, such Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this
 



 
-36-

--------------------------------------------------------------------------------

 



Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement (including the right to receive fees under Section
2.14(b)), but shall not be required to issue additional Letters of Credit.
(j) Additional Issuing Banks.  The Borrower may, at any time and from time to
time, designate one or more additional US Dollar Tranche Revolving Lenders to
act as an Issuing Bank under the terms of this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such US Dollar Tranche Revolving Lender.  Any US Dollar Tranche
Revolving Lender designated as an issuing bank pursuant to this paragraph shall,
upon entering into an Issuing Bank Agreement with the Borrower, be deemed to be
an “Issuing Bank” (in addition to being a US Dollar Tranche Revolving Lender)
hereunder.
 
(k) Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
 
(l) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Dollar Tranche Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Dollar Tranche Revolving Lenders and the Issuing
Banks, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to cash
collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.23.  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and
 



 
-37-

--------------------------------------------------------------------------------

 



sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to (i) the consent of US Dollar Tranche
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure and (ii) in the case of any such application at a time when any US
Tranche Revolving Lender is a Defaulting Lender (but only if, after giving
effect thereto, the remaining cash collateral shall be less than the aggregate
LC Exposure of all the Defaulting Lenders), the consent of each Issuing Bank),
be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.  If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.23, such amount plus any accrued interest or realized
profits with respect to such amounts (to the extent not applied as aforesaid)
shall be returned to the Borrower as promptly as practicable, to the extent
that, after giving effect to such return, no Issuing Bank shall have any LC
Exposure in respect of any outstanding Letter of Credit that is not fully
covered by the US Dollar Tranche Revolving Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing.
 
(m) Collateralized Letters of Credit.  Notwithstanding anything to the contrary
in this Section, the obligations of the US Dollar Tranche Revolving Lenders to
acquire participations in Letters of Credit and to reimburse any Issuing Bank
for Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made prior to the Revolving Maturity Date) shall terminate with
respect to any Collateralized Letter of Credit upon the Revolving Maturity Date
(it being understood that the US Dollar Tranche Revolving Lenders shall continue
to participate in, and shall be required to reimburse in accordance with this
Section, any LC Disbursement made prior to the Revolving Maturity Date).  Any
participation held by any US Dollar Tranche Revolving Lender in a Collateralized
Letter of Credit on the Revolving Maturity Date (other than in respect of any
Unreimbursed Amounts arising from LC Disbursements made prior to the Revolving
Maturity Date) shall be deemed to have been assigned to the Issuing Bank that
issued such Collateralized Letter of Credit on the Revolving Maturity Date.
 
SECTION 2.07. Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (a) in the case of an ABR
Borrowing, by 1:00 p.m., New York City time and (b) in all other cases, by 12:00
noon, Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05.  The Applicable Agent
will make such Loans available to the Borrower by promptly remitting the amounts
so received, in like funds, to such account as shall be designated in the
applicable Borrowing Request; provided that ABR Revolving Loans or Swingline
Loans identified by the Borrower in the applicable
 



 
-38-

--------------------------------------------------------------------------------

 



Borrowing Request to be made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.
 
(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed time of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Applicable Agent, then the applicable Lender and the Borrower
severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the greater
of (A) the Federal Funds Effective Rate, in the case of Loans denominated in US
Dollars, and the rate reasonably determined by the London Agent to be the cost
to it of funding such amount (including with respect to any overdraft related
costs incurred by the London Agent), in the case of Loans denominated in a
Alternative Currency, and (B) a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to such Loans.
 
SECTION 2.08. Interest Elections for Revolving Borrowings and Term
Borrowings.  (a)  Each Revolving Borrowing and Term Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
LIBO Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Applicable Agent of such election by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and shall be
made by hand delivery or fax to the Administrative Agent of a written Interest
Election Request in a form approved by the Applicable Agent and signed by the
Borrower (or, in the case of any Borrowing denominated in US Dollars, by
telephone notification, confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower).  Notwithstanding any
other provision of this Section, the Borrower shall not be permitted to (i)
change the currency of any Borrowing or (ii) elect an Interest Period for LIBO
Rate Loans that does not comply with Section 2.02(d).
 



 
-39-

--------------------------------------------------------------------------------

 



(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether, in the case of a Borrowing denominated in US Dollars, the
resulting Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing; and
 
(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the applicable Class of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Revolving Borrowing or LIBO Rate Term Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Borrowing denominated in US Dollars, be converted to
an ABR Borrowing and (ii) in the case of any other LIBO Rate Borrowing, become
due and payable on the last day of such Interest Period.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower (provided that no such notice shall be required in the
case of any Event of Default under clause (h) or (i) of Article VII with respect
to the Borrower), then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing or Term Borrowing denominated in US Dollars may
be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
(A) each LIBO Rate Revolving Borrowing and LIBO Rate Term Borrowing denominated
in US Dollars shall, at the end of the Interest Period applicable thereto, be
converted to an ABR Borrowing and (B) each LIBO Rate Revolving Borrowing
denominated in an Alternate Currency shall, at the end of the Interest Period
applicable thereto, be continued as a LIBO Rate Revolving Borrowing with an
Interest Period of one month.
 



 
-40-

--------------------------------------------------------------------------------

 



SECTION 2.09. Termination or Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date and (ii) the Revolving Commitments shall terminate
on the Revolving Maturity Date.
 
(b) The Borrower may at any time terminate or, from time to time, reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of US$1,000,000 and
not less than US$5,000,000, (ii) the Borrower shall not terminate or reduce the
US Dollar Tranche Revolving Commitments or the Multicurrency Tranche Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.13, the sum of the total US Dollar Tranche Revolving
Exposures or Multicurrency Tranche Revolving Exposures, as applicable, would
exceed the total US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable, and (iii) the Borrower shall not
terminate or reduce any of the Revolving Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.13, the sum
of the total Revolving Exposures and the total Competitive Loan Exposures would
exceed the total Revolving Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of such a notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of any of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.
 
SECTION 2.10. Increase of Revolving Commitments; Extension of Revolving Maturity
Date.  (a)  The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Revolving Commitments of either Class to be extended by the Increasing Lenders
or cause the existing Revolving Commitments of either Class of the Increasing
Lenders to be increased, as the case may be (any such extension or increase, a
“Commitment Increase”), in an amount for each Increasing Lender set forth in
such notice; provided that (i) at no time shall the aggregate amount of
Revolving Commitments, including Commitment Increases effected pursuant to this
paragraph, exceed US$1,000,000,000, (ii) each Increasing Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
and, in the case of US Dollar Tranche Revolving Commitments, each Issuing Bank
and each Swingline Lender (which approval shall not be unreasonably withheld or
delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed
 



 
-41-

--------------------------------------------------------------------------------

 



accession agreement in a form reasonably satisfactory to the Administrative
Agent and the Borrower (an “Accession Agreement”).  New Revolving Commitments
and increases in Revolving Commitments shall, subject to the terms and
conditions of this Section, become effective on the date specified in the
applicable notices delivered pursuant to this paragraph.  Upon the effectiveness
of any Accession Agreement to which any Increasing Lender is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a US Dollar
Tranche Revolving Lender or Multicurrency Tranche Revolving Lender, as
applicable, hereunder, and subject to all obligations of a US Dollar Tranche
Revolving Lender or Multicurrency Tranche Revolving Lender, as applicable,
hereunder.
 
(b) On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the US
Dollar Tranche Revolving Loans or Multicurrency Tranche Revolving Loans, as
applicable, outstanding (the “Initial Loans”) immediately prior to giving effect
to the applicable Commitment Increase on the Increase Effective Date shall be
deemed to be repaid, (ii) after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have requested new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans, and of the same Class and in the same currency as
the Initial Loans, and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (iii) each US Dollar Tranche Revolving Lender or Multicurrency
Tranche Revolving Lender, as applicable, shall pay to the Administrative Agent
in same day funds (in the applicable currencies) an amount equal to the
difference, if positive, between (A) such Lender’s Applicable Percentage of the
US Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable (calculated after giving effect to the Commitment
Increase), of each Subsequent Borrowing and (B) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated without giving effect
to the Commitment Increase), of each Borrowing comprised of the Initial Loans,
(iv) after the Administrative Agent receives the funds specified in clause (iii)
above, the Administrative Agent shall pay to each US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender, as applicable, the portion of
such funds (in the applicable currencies) that is equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage of the US Dollar
Tranche Revolving Commitments or Multicurrency Tranche Revolving Commitments, as
applicable (calculated without giving effect to the Commitment Increase), of
each Borrowing comprised of the Initial Loans and (B) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated after giving effect to
the Commitment Increase), of the amount of each Subsequent Borrowing, (v) each
Increasing Lender and each other US Dollar Tranche Revolving Lender or
Multicurrency Tranche Revolving Lender, as applicable, shall be deemed to hold
its Applicable Percentage of each Subsequent Borrowing (each calculated after
giving effect to the Commitment Increase) and (vi) the Borrower shall pay each
US Dollar Tranche Revolving Lender or Multicurrency Tranche Revolving Lender, as
applicable, any and all accrued but unpaid interest on the Initial Loans.  The
deemed payments made pursuant to clause (i) above in respect of each LIBO Rate
Loan shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.18 if the Increase Effective Date occurs other than on
the last day of the Interest Period relating thereto and breakage costs result.
 



 
-42-

--------------------------------------------------------------------------------

 



(c) Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Revolving Commitment of any Lender) shall become effective under this
Section unless, on the applicable Increase Effective Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower.
 
(d) The Borrower may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Revolving Lenders) not less than 30 days
and not more than 90 days prior to any anniversary of the Effective Date (an
“Effectiveness Anniversary”), request that the Revolving Lenders extend the
Revolving Maturity Date and the Revolving Commitments for an additional period
of one year.  The Borrower may deliver such a notice to the Administrative Agent
no more than twice during the Availability Period.  Each Revolving Lender shall,
by notice to the Borrower and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Borrower’s
extension request, advise the Borrower whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”).  Any Revolving Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender.  If
Revolving Lenders constituting the Required Revolving Lenders shall have agreed
to an extension request, then the Revolving Maturity Date shall, as to the
Consenting Lenders, be extended to the first anniversary of the Revolving
Maturity Date theretofore in effect.  The decision to agree or withhold
agreement to any Revolving Maturity Date extension shall be at the sole
discretion of each Revolving Lender.  The Revolving Commitments of any Declining
Lender shall terminate on the Revolving Maturity Date in effect as to such
Revolving Lender prior to giving effect to any such extension (such Revolving
Maturity Date being called the “Existing Revolving Maturity Date”).  The
principal amount of any outstanding Revolving Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the applicable Existing Revolving Maturity Date, and
on such Existing Revolving Maturity Date the Borrower shall also make such other
prepayments of Loans as shall be required in order that, after giving effect to
the termination of the Revolving Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, (i) the total US Dollar Tranche Revolving
Exposures or Multicurrency Tranche Revolving Exposures shall not exceed the
total US Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable, then in effect and (ii) the sum of the total
Revolving Exposures and the total Competitive Loan Exposures shall not exceed
the total Revolving Commitments then in effect.  Notwithstanding the foregoing
provisions of this paragraph, the Borrower shall have the right, pursuant to and
in accordance with Section 2.21(b), at any time prior to any Existing Revolving
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to a request for the extension of the Revolving
Maturity Date, and any such replacement Lender shall for all purposes constitute
a Consenting Lender.  Notwithstanding the foregoing, (A) the “Availability
Period” and the “Revolving Maturity Date” (without taking into consideration any
extension pursuant to this Section 2.10(d)), as such terms are used in reference
to any Issuing Bank or any Letters of Credit issued by such Issuing Bank or any
 



 
-43-

--------------------------------------------------------------------------------

 



Swingline Lender or any Swingline Loans made by such Swingline Lender, may not
be extended without the prior written consent of each Issuing Bank and each
Swingline Lender, as applicable (it being understood and agreed that, in the
event any Issuing Bank or Swingline Lender shall not have consented to any such
extension, (I) such Issuing Bank or Swingline Lender, as applicable, shall
continue to have all the rights and obligations of an Issuing Bank or Swingline
Lender, as applicable, hereunder through the Existing Revolving Maturity Date
(or the Availability Period determined on the basis thereof, as applicable), and
thereafter shall have no obligation to make any Swingline Loans or to issue,
amend, extend or renew any Letter of Credit (but shall, in each case, continue
to be entitled to the benefits of Sections 2.05, 2.06, 2.15, 2.17, 9.03 and
9.09, as applicable, as to Letters of Credit or Swingline Loans issued or made
prior to such time), and (II) the Borrower shall cause the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank and the Swingline
Exposure attributable to Swingline Loans made by such Swingline Lender to be
zero no later than the day on which such LC Exposure or Swingline Exposure, as
applicable, would have been required to have been reduced to zero in accordance
with the terms hereof without giving effect to any effectiveness of the
extension of the applicable Existing Revolving Maturity Date pursuant to this
paragraph (and, in any event, no later than such Existing Revolving Maturity
Date)) and (B) no extension of the Revolving Maturity Date pursuant to this
paragraph shall become effective unless (I) the conditions set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in such
paragraphs to a Borrowing being deemed to be references to such extension and
without giving effect to the parenthetical in Section 4.02(a)) on and as of the
first Effectiveness Anniversary to occur following the Borrower’s delivery of
the applicable request for extension of the Revolving Maturity Date and (II) the
Administrative Agent shall have received a certificate to that effect dated such
Effectiveness Anniversary and executed by a Financial Officer of the Borrower.
 
SECTION 2.11. Repayment of Loans; Evidence of Debt.  The Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.12, (iii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan made by such Lender on the last day of the Interest Period applicable to
such Loan and (iv) to the applicable Swingline Lenders the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Maturity Date and
the first date at least five Business Days after such Swingline Loan is made
that is the 15th or last day of a calendar month; provided that on each date
that a Revolving Borrowing denominated in US Dollars (including any ABR
Borrowing) or Competitive Borrowing is made, the Borrower shall repay all
outstanding Swingline Loans.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of
 



 
-44-

--------------------------------------------------------------------------------

 



any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
 
(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans or pay any
other amounts due hereunder in accordance with the terms of this Agreement.
 
(d) Any Lender may request that the Term Loans or Revolving Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender such a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in substantially the form attached hereto as Exhibit
E.  Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.12. Amortization of Term Loans.  (a)  The Borrower shall repay Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date (as such amounts may be adjusted pursuant to paragraph
(c) of this Section):
 
Date
Amount
March 31, 2013
$12,250,000.00
June 30, 2013
$12,250,000.00
September 30, 2013
$12,250,000.00
December 31, 2013
$12,250,000.00
March 31, 2014
$12,250,000.00
June 30, 2014
$12,250,000.00
September 30, 2014
$12,250,000.00
December 31, 2014
$12,250,000.00
March 31, 2015
$12,250,000.00
June 30, 2015
$12,250,000.00
September 30, 2015
$12,250,000.00




 
-45-

--------------------------------------------------------------------------------

 



December 31, 2015
$12,250,000.00
March 31, 2016
$12,250,000.00
June 30, 2016
$12,250,000.00



 
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.
 
(c) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Term Borrowings to be made pursuant to this Section
in direct order of maturity.
 
(d) Prior to any repayment of any Term Borrowings under this Section, the
Borrower shall select the Term Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent in accordance with Section 2.13(d) as if such
repayment were an optional prepayment.  Each repayment of a Term Borrowing shall
be applied ratably to the Loans included in the repaid Term
Borrowing.  Repayments of Term Borrowings shall be accompanied by accrued
interest on the amounts repaid.
 
SECTION 2.13. Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section; provided that the Borrower shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender that made such Loan.
 
(b) If the total US Dollar Tranche Revolving Exposures or the total
Multicurrency Tranche Revolving Exposures shall at any time exceed the total US
Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, respectively, then (i) on the last day of any Interest Period
applicable to any LIBO Rate Revolving Borrowing of the applicable Class and
(ii) on any other date in the event any ABR Revolving Borrowing of the
applicable Class shall be outstanding, the Borrower shall prepay US Dollar
Tranche Revolving Loans or Multicurrency Tranche Revolving Loans of the
applicable Type in an amount equal to the lesser of (A) the amount necessary to
eliminate such excess (after giving effect to any other prepayment of Loans on
such day) and (B) the amount of the applicable Borrowings referred to in clause
(i) or (ii), as applicable.  If, after giving effect to any repayments required
by the immediately preceding sentence, the total Revolving Exposures and the
total Competitive Loan Exposures shall at any time exceed the total Revolving
Commitments, then (i) on the last day of any Interest Period applicable to any
LIBO Rate Revolving Borrowing and (ii) on any other date in the event any ABR
Revolving Borrowing shall be outstanding, the Borrower shall prepay Revolving
Loans in an amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans on such day)
and (B) the amount of the applicable Borrowings referred to in clause (i) or
(ii), as applicable.  If, on any date, the total US Dollar Tranche Revolving
Exposures or the total Multicurrency Tranche Revolving Exposures shall exceed
105% of the total US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, respectively, then the Borrower shall, not later
than the third Business Day
 



 
-46-

--------------------------------------------------------------------------------

 



following the date notice of such excess is received from the Administrative
Agent, prepay one or more Borrowings of the applicable Class in an aggregate
principal amount sufficient to eliminate such excess.  If, on any date after
giving effect to any prepayments required by the immediately preceding sentence,
the sum of the total Revolving Exposures and the total Competitive Loan
Exposures shall exceed 105% of the total Revolving Commitments, then the
Borrower shall, not later than the third Business Day following the date notice
of such excess is received from the Administrative Agent, prepay one or more
Borrowings in an aggregate principal amount sufficient to eliminate such excess.
 
(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 
(d) The Borrower shall notify the Applicable Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by fax) or by fax of any optional prepayment and, to the extent
practicable, mandatory prepayment hereunder (i) in the case of a LIBO Rate
Borrowing denominated in US Dollars, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of a
Borrowing denominated in a Alternative Currency, not later than 11:00 a.m.,
London time, four Business Days before the date of prepayment, (iii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment or (iv) in the case of prepayment of a Swingline
Loan made by JPMCB, not later than 4:00 p.m., New York City time, on the date of
prepayment or, in the case of prepayment of a Swingline Loan made by any other
Swingline Lender, not later than 3:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class and Type as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.15.
 
SECTION 2.14. Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a facility fee, which shall accrue at
the Applicable Rate set forth under the caption “Facility Fee Rate” in the
definition of such term on the daily amount of the Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the Revolving Maturity Date; provided that, if
such Lender continues to have any Revolving Exposure after the Revolving
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Revolving Exposure from and including the Revolving
Maturity Date to but excluding the date on which such Lender ceases to have any
Revolving Exposure.  Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing
December 31, 2011 (or, if any such day shall not be a Business Day, the first
 



 
-47-

--------------------------------------------------------------------------------

 



Business Day thereafter), on any date prior to the Revolving Maturity Date on
which all the Revolving Commitments shall have terminated, and on the Revolving
Maturity Date; provided that any facility fees accruing after the Revolving
Maturity Date shall be payable on demand.  All facility fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each US Dollar Tranche Revolving Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at the Applicable
Rate set forth under the caption “Participation Fee” in the definition of such
term on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s US Dollar Tranche Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate per annum of 0.125%
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the US
Dollar Tranche Revolving Commitments and the date on which there ceases to be
any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
or becoming payable in respect of Letters of Credit through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the third Business
Day following December 31, 2011; provided that all such fees shall be payable on
the date on which the US Dollar Tranche Revolving Commitments terminate and any
such fees accruing after the date on which the US Dollar Tranche Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c) The Borrower agrees to pay to the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Agents.
 
(d) All fees payable hereunder shall be paid in US Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Revolving Lenders of the applicable
Class.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.15. Interest.  (a)   The Loans comprising each ABR Borrowing shall
bear interest (i) in the case of any ABR Term Loan, the Alternate Base Rate plus
the Applicable Rate set forth under the caption “Term Facility – ABR Spread” in
the definition of such term and (ii) in the case of any ABR Revolving Loan or
any Swingline Loan, the Alternate Base Rate plus the Applicable Rate set forth
under the caption “Revolving Facility – ABR Spread” in the definition of such
term.
 



 
-48-

--------------------------------------------------------------------------------

 



(b) The Loans comprising each LIBO Rate Borrowing shall bear interest (i) in the
case of a LIBO Rate Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate set forth under the
caption “Revolving Facility – LIBO Rate Spread and Participation Fee” in the
definition of such term, (ii) in the case of a LIBO Rate Term Loan, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “Term Facility – LIBO Rate Spread”
in the definition of such term and (iii) in the case of a LIBO Rate Competitive
Loan, at the LIBO Rate for the Interest Period in effect for such Borrowing plus
(or minus, as applicable) the Margin applicable to such Loan.
 
(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
 
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Swingline
Loans, upon the termination of the applicable Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or a Swingline Loan prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBO Rate Revolving Loan or LIBO
Rate Term Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such
conversion.  All interest shall be payable in the currency in which the
applicable Loan is denominated.
 
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or, except in the case of Borrowings denominated in Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Applicable
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.16. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing denominated in any currency:
 



 
-49-

--------------------------------------------------------------------------------

 



(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a LIBO Rate Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining the Loans (or Loan) included in such Borrowing
for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing in such currency shall
be ineffective, and, unless repaid, such Borrowing shall be converted to, or
continued as, on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in US Dollars, an ABR Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, a Borrowing bearing
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to the affected Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period plus the Applicable Rate, (ii) if any Borrowing Request requests
a LIBO Rate Revolving Borrowing in such currency, such Borrowing shall be made
(A) if such Borrowing is denominated in US Dollars, as an ABR Borrowing, or
(B) if such Borrowing is denominated in any Alternative Currency, as a Borrowing
bearing interest at such rate as the Administrative Agent shall determine
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Rate and (iii) any request by the
Borrower for a LIBO Rate Competitive Borrowing shall be ineffective, provided
that if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Borrower for LIBO Rate Competitive Borrowings may
be made to Lenders that are not affected thereby.
 
SECTION 2.17. Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii) impose on any Lender or Issuing Bank or any applicable interbank market any
other condition (other than with respect to Taxes) affecting this Agreement or
LIBO Rate Loans or Fixed Rate Loans made by any Lender or any Letter of Credit
or participation therein; or
 
(iii) subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Connection
 



 
-50-

--------------------------------------------------------------------------------

 



Taxes that are imposed on (or measured by) its net income (however denominated),
or that are franchise Taxes or branch profits Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.
 
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
 
(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the
 



 
-51-

--------------------------------------------------------------------------------

 



Change in Law that would otherwise entitle it to such compensation shall have
been publicly announced prior to submission of the Competitive Bid pursuant to
which such Loan was made.
 
(f) Notwithstanding the foregoing provisions of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction in
rate of return if it shall not be the general policy or practice of such Lender
or such Issuing Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements (it being understood that this
sentence shall not in any way limit the discretion of any Lender or any Issuing
Bank to waive the right to demand such compensation under this Agreement or any
other credit agreement in any given case).
 
SECTION 2.18. Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBO Rate Loan or Fixed Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default or an optional prepayment of Loans), (b) the conversion of any LIBO Rate
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any LIBO Rate Loan or
Fixed Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is revoked under Section 2.09(c)), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any LIBO Rate Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.21, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event, including, to the extent that any of the foregoing Loans are denominated
in any Alternative Currency, the reasonable and documented costs and expenses of
such Lender attributable to the premature unwinding of any hedging agreement
entered into by such Lender in respect to the foreign currency exposure
attributable to such Loan.  In the case of a LIBO Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the LIBO Rate market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
 
SECTION 2.19. Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without withholding for any Taxes, unless such
withholding is required by law.  If the applicable Withholding Agent determines,
in its good-faith discretion, that it is so required to withhold Taxes, then
such Withholding Agent shall be entitled to so withhold and shall timely pay the
full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law.  If such Taxes are Indemnified Taxes, then the
amount payable by the Borrower
 



 
-52-

--------------------------------------------------------------------------------

 



shall be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Agent, Lender, Issuing Bank or other recipient, as the case may be,
receives the amount it would have received had no such withholding been made.
 
(b) In addition, the Borrower shall pay any Other Tax to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify each Agent, each Lender and each Issuing Bank,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower and setting forth in reasonable detail the circumstances giving rise
thereto and the calculations used by such Agent, Lender or Issuing Bank to
determine the amount to be paid by the Borrower to such Agent, Lender or Issuing
Bank shall be conclusive absent manifest error.
 
(d) Each Lender shall severally indemnify each Agent for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified such Agent for such Indemnified Taxes and without
limiting or expanding the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(g) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are paid or
payable by such Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this paragraph shall be paid within 10 days
after such Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by such Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
 
(e) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f) Status of Lenders.  (i)  Any Lender that is entitled to an exemption from,
or reduction of, any withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement, and at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding.  In addition, any Lender,
 



 
-53-

--------------------------------------------------------------------------------

 



if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including US Federal backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in this Section, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(f)(ii)(A) through (E), below) shall not
be required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.19(f).  If any form or
certification previously delivered pursuant to this Section 2.19(f) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A) in the case of a Lender that is a United States person within the meaning of
Section 7701(a)(3) of the Code, IRS Form W-9 certifying that such Lender is
exempt from US Federal backup withholding Tax;
 
(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a “US Tax
Certificate”) to the effect that such Lender is not
 



 
-54-

--------------------------------------------------------------------------------

 



(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;
 
(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate on behalf of such partners; or
 
(F) to the extent any Lender is legally entitled to do so, any other form
reasonably requested by the Borrower or the Administrative Agent that is
prescribed by law as a basis for claiming exemption from, or a reduction of,
US Federal withholding Tax together with such supplementary documentation
necessary to enable the Borrower or the Administrative Agent, as applicable, to
determine the amount of Tax (if any) required by law to be withheld.
 
(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.19(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
(g) If a Lender, either Agent or an Issuing Bank determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall timely
pay over the amount of such refund to the Borrower, net of all reasonable
out-of-pocket expenses of such Lender, Agent or Issuing Bank and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such
 



 
-55-

--------------------------------------------------------------------------------

 



refund); provided that the Borrower, upon the request of such Lender, Agent or
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other reasonable charges) to such Lender, Agent or
Issuing Bank in the event such Lender, Agent or Issuing Bank is required to
repay such refund to such taxation authority.  This paragraph (g) shall not be
construed to require any Lender, either Agent or any Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.
 
(h) Issuing Bank.  For purposes of this Section 2.19, the term “Lender” shall
include any Issuing Bank.
 
SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.17,
2.18, 2.19 or 2.22, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment or, if no such time is
expressly required, prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without any set–off, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Applicable Agent to the applicable account
specified by it for the account of the Lenders or, in any such case, to such
other account as the Applicable Agent shall from time to time specify in a
notice delivered to the Borrower, except that payments to be made directly to an
Issuing Bank or a Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.17, 2.18, 2.19, 2.22 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Applicable Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder of principal
or interest in respect of any Loan shall, except as otherwise expressly provided
herein, be made in the currency of such Loan; all other payments hereunder and
under each other Loan Document shall be made in US Dollars.  Any payment
required to be made by either Agent hereunder shall be deemed to have been made
by the time required if such Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such Agent to
make such payment.
 
(b) If at any time insufficient funds are received by and available to the
Agents to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 



 
-56-

--------------------------------------------------------------------------------

 



(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its US Dollar Tranche Revolving Loans, Multicurrency Tranche Revolving Loans,
Term Loans or funded participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its US Dollar Tranche Revolving Loans, Multicurrency Tranche
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the US Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective US Dollar Tranche Revolving Loans, Multicurrency Tranche
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set–off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d) Unless the Applicable Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or the Issuing Banks hereunder that the Borrower will not
make such payment, the Applicable Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of an amount denominated in US Dollars) and (ii) the rate reasonably determined
by the London Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any Alternative Currency).
 
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of any Agent, any Issuing Bank or any Swingline
Lender, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such
 



 
-57-

--------------------------------------------------------------------------------

 



Lender’s obligations in respect of such payment until all such unsatisfied
obligations have been discharged or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender pursuant to this Agreement (including pursuant to
Sections 2.05(c), 2.06(d), 2.06(e), 2.07(b), 2.20(d) and 9.03(c)), in each case
in such order as shall be determined by such Agent in its discretion.
 
SECTION 2.21. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.17, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, or if the Borrower is required
to pay any additional interest or other amount to any Lender pursuant to Section
2.22, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.17, 2.19 or 2.22, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment and delegation.
 
(b) If (i) any Lender requests compensation under Section 2.17, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
(iii) the Borrower is required to pay any additional interest or other amount to
any Lender pursuant to Section 2.22, (iv) any Revolving Lender becomes a
Defaulting Lender, (v) any Revolving Lender becomes a Declining Lender or (vi)
any Lender becomes a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) (or, in the case of any such assignment and
delegation pursuant to clause (iv), (v) or (vi) above, all its interests, rights
and obligations under this Agreement as a Lender of a particular applicable
Class) to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a US Dollar Tranche Revolving Commitment or any Lender’s
obligations in respect of LC Exposure or Swingline Exposure is being assigned,
each Issuing Bank and each Swingline Lender, as applicable), which consent, in
each case, shall not unreasonably be withheld or delayed, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (other than Competitive Loans) and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class), from the assignee (to the extent of such outstanding principal, funded
participations and accrued interest and fees) or the Borrower (in the case of
all other amounts), (C) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.17 or payments required
to be made pursuant to Section 2.19 or additional interest or other amounts
required pursuant to Section 2.22, such assignment will result (or is reasonably
expected to result) in a material reduction in such
 



 
-58-

--------------------------------------------------------------------------------

 



compensation or payments, (D) in the case of any such assignment and delegation
resulting from the status of such Lender as a Declining Lender, the assignee
shall have agreed to the applicable request for the extension of the Revolving
Maturity Date and (E) in the case of any such assignment and delegation
resulting from the status of such Lender as a Non-Consenting Lender, such
assignment, together with any assignments by other Non-Consenting Lenders, will
enable the Borrower to obtain sufficient consents to cause the applicable
amendment, modification or waiver to become effective.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.
 
SECTION 2.22. Additional Reserve Costs.  (a)  If and so long as any Lender is
required by the Bank of England or any other monetary or other authority of the
United Kingdom to make special deposits, to maintain reserve asset ratios or to
pay fees, in each case in respect of such Lender’s LIBO Rate Loans, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on each of such Loans, additional interest on such Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Exhibit D.
 
(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s LIBO Rate Loans, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s LIBO
Rate Loans subject to such requirements, additional interest on such Loan at a
rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the Agents)
at least five Business Days before each date on which interest is payable for
the relevant Loan, and such additional interest so notified to the Borrower by
such Lender shall be payable to the London Agent for the account of such Lender
on each date on which interest is payable for such Loan.
 
(d) A reference to a Lender in this Section includes any domestic or foreign
branch or Affiliate of such Lender making a Loan as contemplated by
Section 2.02(b).
 
SECTION 2.23. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
 



 
-59-

--------------------------------------------------------------------------------

 



(a) facility fees shall cease to accrue on the amount of the US Dollar Tranche
Revolving Commitment and Multicurrency Tranche Revolving Commitment of such
Defaulting Lender pursuant to Section 2.14;
 
(b) the Revolving Commitment, Competitive Loan Exposure and Revolving Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:
 
(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages in respect of US Dollar Tranche Revolving Commitments but
only to the extent that the sum of all Non-Defaulting Lenders’ US Dollar Tranche
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the sum of all Non-Defaulting Lenders’ US Dollar
Tranche Revolving Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and (B)
second, cash collateralize for the benefit of the Issuing Banks the portion of
such Defaulting Lender’s LC Exposure that has not been reallocated in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.14(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.14(b) shall be adjusted to give effect to such reallocation; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii)
 



 
-60-

--------------------------------------------------------------------------------

 



above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s US Dollar Tranche Revolving Commitment utilized by such LC
Exposure) and participation fees payable under Section 2.14(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Revolving Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be fully
covered by the US Dollar Tranche Revolving Commitments of the Non-Defaulting
Lenders and/or cash collateral provided by the Borrower in accordance with
Section 2.23(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, reviewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with Section
2.23(c)(i) (and such Defaulting Lender shall not participate therein).
 
(e) In the event that (i) a Bankruptcy Event with respect to a Lender Parent of
any US Dollar Tranche Revolving Lender shall have occurred following the date
hereof and for so long as such Bankruptcy Event shall continue or (ii) any
Swingline Lender or any Issuing Bank has a good faith belief that any US Dollar
Tranche Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, such
Swingline Lender shall not be required to fund any Swingline Loan, and such
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless such Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or the applicable US
Dollar Tranche Revolving Lender satisfactory to such Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
 
(f) In the event that the Administrative Agent, the Borrower, each Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the US Dollar Tranche Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s US Dollar Tranche
Revolving Commitment (if any) and on such date such Lender shall purchase at par
such of the Revolving Loans of each Class of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its relevant Applicable Percentage.
 



 
-61-

--------------------------------------------------------------------------------

 



 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Organization; Powers.  The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action of the Borrower.  This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other material action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or any order of any Governmental Authority in any
material respect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or their assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any Subsidiary, and (e)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary, except, in the case of clause (d) or (e), where such
violation, default, rise of a right, creation or imposition, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of earnings, stockholders’ equity and cash flows as
of and for its fiscal year ended June 30, 2011 and the related notes, reported
on by Deloitte & Touche LLP, independent registered public accounting
firm.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
the consolidated Subsidiaries as of such date and for such period in accordance
with GAAP.
 
(b) Since June 30, 2011, there has been no material adverse change, or event or
condition that could reasonably be expected to result in a material adverse
change, in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.
 



 
-62-

--------------------------------------------------------------------------------

 



SECTION 3.05. Properties.  (a)  The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b) Each of the Borrower and the Subsidiaries owns or is licensed to use all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06. Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower and the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement.
 
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower and the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 3.07. Compliance with Laws and Agreements.  (a)  The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including, with regard
to any Broker Dealer Subsidiary, all rules and regulations of the SEC, FINRA and
SIPC applicable to it or its property) and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
(b) Each Broker Dealer Subsidiary is (i) duly registered as a broker or dealer
with the SEC, (ii) a member in good standing of FINRA and the securities
exchanges and securities clearing corporations in which its membership is
required for the conduct of its business and (iii) duly registered, licensed or
qualified as a broker or dealer under the applicable laws and regulations of
each jurisdiction in which such registration, license or qualification is
required for the conduct of its business, except, in the case of this
clause (iii), where the failure to be so registered, licensed or qualified could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08. Federal Reserve Regulations.  (a)  Neither the Borrower nor any
Subsidiary (other than any Broker Dealer Subsidiary) is engaged principally, or
as a substantial
 



 
-63-

--------------------------------------------------------------------------------

 



part of its activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock (within the meaning of Regulation U).
 
(b) No part of the proceeds of any Loan has been or will be used by the Borrower
or any Subsidiary (other than any Broker Dealer Subsidiary), whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock (within the meaning of Regulation U) or to refinance
Indebtedness originally incurred for such purpose.  No part of the proceeds of
any Loan has been or will be used by the Borrower or any Subsidiary in any
manner or for any purpose that has resulted or will result in a violation of
Regulation T, Regulation U or Regulation X.
 
(c) Each Broker Dealer Subsidiary is an “exempted borrower” within the meaning
of Regulation U.
 
SECTION 3.09. Investment Company Status.  Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.10. Taxes.  The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$50,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than US$75,000,000 the fair market value of the assets
of all such Plans.
 
SECTION 3.12. Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information
(excluding any projections and other forward-looking information and information
of a general economic or industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented from time to time by other information so furnished) contained, at
the time when furnished, any material misstatement of fact or omitted, at the
time when furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  All projections and other forward looking information contained in
the Information Memorandum and any of the other reports, financial statements,
 



 
-64-

--------------------------------------------------------------------------------

 



certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented from time to
time by other information so furnished) have been prepared by the Borrower in
good faith based upon assumptions that were reasonable at the time made and at
the time such projections and other information were furnished.
 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cahill Gordon & Reindel LLP, counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and paragraph (e) of this Section.
 
(e) After giving effect to the Transactions, neither the Borrower nor any of its
Subsidiaries shall have outstanding any shares of preferred stock or any
Indebtedness for borrowed money, other than (i) Indebtedness incurred under the
Loan Documents, (ii) Indebtedness listed on Schedule 6.02 or incurred pursuant
to Section 6.02(l), (iii)  intercompany Indebtedness between the Borrower and
its wholly owned Subsidiaries or between any such wholly owned Subsidiary and
any other wholly owned Subsidiary, (iv) Indebtedness of the Borrower or any
Subsidiary incurred in the ordinary course under any
 



 
-65-

--------------------------------------------------------------------------------

 



overdraft facilities and (v) Indebtedness in respect of the Borrower’s 6.125%
Senior Notes due 2017.
 
(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date pursuant to this Agreement or the
commitment letter or fee letters entered into by the Borrower in connection
herewith, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by the
Borrower in connection with this Agreement and the Transactions.
 
(g) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date, all principal, interest, fees and other amounts due
or outstanding under the Existing Credit Agreement shall have been or shall be
paid in full and the commitments thereunder shall have been or shall be
terminated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof.
 
(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including each Borrowing made on the Effective
Date), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 



 
-66-

--------------------------------------------------------------------------------

 



 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than any indemnification or other contingent obligations
that are not yet due or payable) have been paid in full and all Letters of
Credit (other than Collateralized Letters of Credit) have been terminated or
expired, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent:
 
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of
earnings, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
 
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its condensed consolidated balance sheet and
related condensed consolidated statements of earnings and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be (other than (i) registration statements on Form S-8, (ii) filings
under Sections 16(a) or 13(d) of the Exchange Act,
 



 
-67-

--------------------------------------------------------------------------------

 



(iii) routine filings related to employee benefit plans, (iv) filings made by
any Broker Dealer Subsidiary in the ordinary course of business and (v) any
other reports, statements or filings made by any Broker Dealer Subsidiary that
are not, individually or in the aggregate, material to the Borrower and the
Subsidiaries, taken as a whole);
 
(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s or S&P in its Rating, notice of such change; and
 
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of the Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understood
that the Borrower and the Subsidiaries shall not be required to provide any
information or documents that are subject to confidentiality provisions
prohibiting such disclosure).
 
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Borrower posts such information on the Borrower’s website on the Internet at
www.broadridge.com or when such information is posted on the SEC’s website at
www.sec.gov.  Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Borrower
posts such information on the Internet at the website www.broadridge.com or when
the publication is first made available by means of Moody’s or S&P’s (as the
case may be) Internet subscription service.  The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on IntraLinks
or by other similar means.
 
SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (which will post such notice to IntraLinks or any similar
electronic site used for distribution of documentation in connection with this
Agreement) prompt written notice (in any case within five Business Days) of the
following upon any such event becoming known to any Responsible Officer of the
Borrower:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c) (i) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by the SEC or
FINRA, (ii) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by any
Governmental Authority other than the SEC or FINRA, if such revocation,
suspension or termination results in, or could reasonably be expected to result
in, a Material Adverse Effect, or (iii) the application or receipt by the SIPC
for a protective decree or other restrictive order regarding any Broker Dealer
Subsidiary; and
 



 
-68-

--------------------------------------------------------------------------------

 



(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or Responsible Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(except with regard to any Broker Dealer Subsidiary) the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.04.
 
SECTION 5.04. Payment of Taxes.  The Borrower will, and will cause each
Subsidiary to, pay its Tax liabilities, to the extent the failure to pay such
liabilities could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
 
SECTION 5.05. Maintenance of Properties.  The Borrower will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each Material Subsidiary (other than any Broker Dealer Subsidiary) to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent, or by any Lender through
the Administrative Agent, at mutually agreeable times (no more than once per
fiscal year of the Borrower, unless an Event of Default has occurred and is
continuing) and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from those portions of its books and
records relating to financial condition, and to discuss its affairs, finances
and condition with its officers and, so long as a representative of the Borrower
is present, independent accountants (in each case subject to the Borrower’s or
such Material Subsidiary’s obligations under applicable law or confidentiality
arrangements).
 
SECTION 5.07. Compliance with Laws.  The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws applicable to it or its property), except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds.  The Borrower will use the proceeds of the Loans
made hereunder on the Effective Date to repay all amounts outstanding under the
Existing
 



 
-69-

--------------------------------------------------------------------------------

 



Credit Agreement and will cause the proceeds of the Loans made after the
Effective Date to be used only for working capital and other general corporate
purposes of the Borrower and the Subsidiaries, including to support the issuance
of commercial paper and the payment of intercompany loans between the Borrower
and the Subsidiaries.  Notwithstanding the foregoing, no part of the proceeds of
any Loan will be used, whether directly or indirectly, by the Borrower or any
Subsidiary (other than any Broker Dealer Subsidiary) (a) to purchase or carry
Margin Stock (as defined in Regulation U) or to refinance Indebtedness
originally incurred for such purpose or (b) in any manner or for any purpose
that will result in a violation of Regulation U, Regulation X or Regulation T.
 
SECTION 5.09. Margin Stock.  The Borrower will ensure that at the time each Loan
is made and after giving effect to the use of proceeds thereof, and at the time
each Letter of Credit is issued, renewed or extended, no more than 25% of the
value of the assets of either the Borrower or the Borrower and the Subsidiaries
taken as a whole subject to the restrictions of Section 6.01 or 6.04 shall be
represented by Margin Stock (within the meaning of Regulation U).
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than any indemnification or other contingent obligations
that are not yet due or payable) have been paid in full and all Letters of
Credit (other than Collateralized Letters of Credit) have been terminated or
expired, the Borrower covenants and agrees with the Lenders as follows:
 
SECTION 6.01. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights therein, except:
 
(a) (i) Permitted Encumbrances and (ii) Liens created under the Loan Documents;
 
(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only the obligations it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Borrower or any
 



 
-70-

--------------------------------------------------------------------------------

 



Subsidiary and (iii) such Lien shall secure only the obligations it secures on
the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary;
 
(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Borrower and the Subsidiaries in the
ordinary course of business;
 
(f) Liens arising from any interest or title of a lessor or sublessor under any
lease or sublease not prohibited by Section 6.03 entered into by the Borrower or
any Subsidiary as lessee;
 
(g) Liens arising from precautionary UCC financing statements filed in
connection with leases;
 
(h) Liens in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off);
 
(i) Liens on cash earnest money deposits made in connection with letters of
intent or purchase agreements;
 
(j) Liens arising on intellectual property in connection with the grant by the
owner of such intellectual property of non-exclusive licenses in the ordinary
course;
 
(k) Liens of any securities intermediary arising as a matter of law on
securities or other assets held by such securities intermediary;
 
(l) Liens on assets of any Broker Dealer Subsidiary created or otherwise arising
in the ordinary course of its business; and
 
(m) other Liens not expressly permitted by clauses (a) through (l) above;
provided that the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (m), (ii) the aggregate
principal amount of Indebtedness of Subsidiaries permitted by Section 6.02(m)
and (iii) the aggregate amount of Attributable Debt in respect of Sale and
Leaseback Transactions permitted by Section 6.03 shall not at any time exceed
US$100,000,000.
 
Notwithstanding the foregoing provisions of this Section, to the extent that
more than 25% of the value of the assets of the Borrower, or of the Borrower and
the Subsidiaries taken as a whole,
 



 
-71-

--------------------------------------------------------------------------------

 



that are subject to the restrictions of this Section is at any time represented
by Margin Stock (within the meaning of Regulation U), the Borrower and the
Subsidiaries shall be free to sell, pledge or otherwise dispose of such excess
Margin Stock (it being understood that Margin Stock not in excess of 25% of the
value of such assets will be subject to the restrictions of this Section).
 
SECTION 6.02. Subsidiary Indebtedness.  The Borrower will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred equity securities except:
 
(a) Indebtedness, preferred stock or other preferred equity securities existing
on the date hereof and set forth on Schedule 6.02, and any extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof;
 
(b) Indebtedness, preferred stock or preferred equity securities of any Person
becoming a Subsidiary after the date hereof existing at the time such Person
becomes a Subsidiary; provided that such Indebtedness, preferred stock or
preferred equity securities is not incurred or issued, as applicable, in
contemplation of or in connection with such Person becoming a Subsidiary;
 
(c) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets;
 
(d) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
 
(e) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided such Indebtedness of any other Subsidiary so guaranteed is
permitted under clauses (c), (d) or (m) of this Section;
 
(f) Indebtedness of foreign Subsidiaries in an aggregate principal amount
outstanding at any one time not to exceed US$75,000,000 (or with respect to any
other currency, the US Dollar equivalent thereof);
 
(g) Indebtedness deemed to arise from the payment of insurance premiums on an
installment basis in the ordinary course of business;
 
(h) Indebtedness incurred in connection with Hedging Agreements entered into for
non-speculative purposes;
 



 
-72-

--------------------------------------------------------------------------------

 



(i) Indebtedness under any overdraft facilities entered into in the ordinary
course of business;
 
(j) Indebtedness in respect of workers’ compensation claims, and bid,
performance or surety bonds;
 
(k) Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course;
 
(l) Indebtedness incurred by any Broker Dealer Subsidiary in the ordinary course
of its business; and
 
(m) other Indebtedness not expressly permitted by clauses (a) through (l) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under Section 6.01(m), (ii) the aggregate
principal amount of Indebtedness permitted under this clause (m) and (iii) the
aggregate amount of Attributable Debt in respect of Sale and Leaseback
Transactions permitted by Section 6.03 shall not at any time exceed
US$100,000,000.
 
SECTION 6.03. Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:
 
(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof; and
 
(b) other Sale and Leaseback Transactions not expressly permitted by clause (a)
above; provided that the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(m), (ii)
the aggregate principal amount of Indebtedness of Subsidiaries permitted by
Section 6.02(m) and (iii) the aggregate amount of Attributable Debt in respect
of Sale and Leaseback Transactions permitted by this clause (b) shall not at any
time exceed US$100,000,000.
 
SECTION 6.04. Fundamental Changes.  (a)  The Borrower will not, and will not
permit any Subsidiary to, (i) merge into or consolidate with any other Person,
(ii) permit any other Person to merge into or consolidate with it,
(iii) liquidate or dissolve, or (iv) sell, transfer, lease or otherwise dispose
of, directly or through any merger or consolidation and whether in one
transaction or in a series of transactions, assets (including Equity Interests
in Subsidiaries) representing all or substantially all of the assets of the
Borrower and the Subsidiaries (whether now owned or hereafter acquired), taken
as a whole, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (A) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving Person, (B) any Subsidiary may merge with or consolidate into any
Person (or permit any other Person to merge with or consolidate into it) in a
transaction in which the surviving entity is a Subsidiary, (C) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Subsidiary and (D) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.  Notwithstanding the
 



 
-73-

--------------------------------------------------------------------------------

 



foregoing provisions of this paragraph (a), to the extent that more than 25% of
the value of the assets of the Borrower, or of the Borrower and the Subsidiaries
taken as a whole, that are subject to the restrictions of this paragraph is at
any time represented by Margin Stock (within the meaning of Regulation U), the
Borrower shall be free to sell, transfer, lease or otherwise dispose of such
excess Margin Stock (it being understood that Margin Stock not in excess of 25%
of the value of such assets will be subject to the restrictions of this
paragraph).
 
(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related or ancillary thereto.
 
SECTION 6.05. Restrictive Agreements.  The Borrower will not, and will not
permit any Material Subsidiary to, enter into any agreement that restricts the
ability of any Material Subsidiary to pay dividends or other distributions to
the Borrower or other Subsidiaries or to make or repay loans or advances to the
Borrower or other Subsidiaries; provided that the foregoing shall not apply to
(a) restrictions and conditions imposed by law or by this Agreement, or, with
respect to any Broker Dealer Subsidiary, otherwise required or requested by any
Governmental Authority, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (c) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or any assets pending such
sale to the extent that such restrictions and conditions apply only to the
Subsidiary or assets to be sold and such sale is permitted hereunder or (d) any
agreements governing purchase money Indebtedness or Capital Lease Obligations,
provided that such restrictions relate to only the assets financed with such
Indebtedness.
 
SECTION 6.06. Transactions with Affiliates.  The Borrower will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and the
Subsidiaries, or between or among Subsidiaries, in each case not involving any
other Affiliate, (c) the declaration and payment of dividends with respect to
its Equity Interests, (d) the making of grants or payments pursuant to and in
accordance with equity award, bonus or incentive plans or other benefit plans
for management, directors or employees of the Borrower and the Subsidiaries,
(e) the transactions set forth on Schedule 6.06 and (f) employment agreements,
officer and director indemnification agreements, confidentiality agreements,
non-compete agreements and similar arrangements entered into by the Borrower or
any of the Subsidiaries with its officers, directors and employees.
 
SECTION 6.07. Leverage Ratio.  The Borrower will not permit the Leverage Ratio
as of the last day of any period of four consecutive fiscal quarters of the
Borrower, commencing with the period of four consecutive fiscal quarters ending
on September 30, 2011, to exceed 3.50 to 1.00.
 



 
-74-

--------------------------------------------------------------------------------

 



SECTION 6.08. Ratio of Consolidated EBITDA to Consolidated Interest
Expense.  The Borrower will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense for any period of four consecutive fiscal
quarters of the Borrower, commencing with the period of four consecutive fiscal
quarters ending on September 30, 2011, to be less than 3.00 to 1.00.
 
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (which may
be given at the request of any Lender) to the Borrower;
 
(f) the Borrower or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when and as the same shall become due and payable after giving effect to any
applicable grace periods;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without
 



 
-75-

--------------------------------------------------------------------------------

 



the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$75,000,000 (provided that such amount shall be calculated after
deducting therefrom any amount of such judgment that is covered by a valid and
binding policy of insurance from a third party insurer that is rated at least
“A-” by A.M. Best Company, which insurer has been notified of such judgment and
has not disputed the claim made for payment) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged and not vacated or paid in full for a period of 30 consecutive days
during which execution shall not be effectively stayed (which stay shall include
the posting of a bond pending appeal that has the effect of staying execution of
such judgment), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any Subsidiary to enforce any
such judgment;
 



 
-76-

--------------------------------------------------------------------------------

 



(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m) (i) any license, permit or registration of any Broker Dealer Subsidiary
shall be revoked, suspended or otherwise terminated by the SEC, FINRA or any
other applicable Governmental Authority, except where such revocation,
suspension or termination could not reasonably be expected to result in a
Material Adverse Effect, (ii) the SIPC shall apply for or obtain a protective
decree or other restrictive order with regard to any Broker Dealer Subsidiary,
(iii) any Broker Dealer Subsidiary shall be found by a Governmental Authority to
have violated any law or regulation, or be the subject of any judgment or
arbitration award, and such violation or award has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (iv) any action or
proceeding by or before any Governmental Authority involving any Broker Dealer
Subsidiary shall be pending as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect; or
 
(n) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
 
ARTICLE VIII
 
The Agents
 
Each of the Lenders and Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent or London Agent in the heading of this Agreement
and its successors to serve as Administrative Agent or London Agent,
respectively, under the Loan Documents, and authorizes the Agents to take such
actions on its behalf and to exercise such
 



 
-77-

--------------------------------------------------------------------------------

 



powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
 
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as an Agent shall believe in good faith
to be necessary, under the circumstances as provided in Section 9.02), provided
that no Agent shall be required to take any action that, in its opinion, could
expose such Agent to liability or be contrary to any Loan Document or applicable
law, rule or regulation, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by them or any of
their Affiliates in any capacity.  The Agents shall not be liable for any action
taken or not taken by them with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as an Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of their own gross
negligence or wilful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction).  Each Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and the Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the sufficiency validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such
Agent.  Notwithstanding anything herein to the contrary, the Agents shall not
have any liability arising from any confirmation of the Revolving Exposure or
the component amounts thereof, any Exchange Rate or any US Dollar Equivalent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 



 
-78-

--------------------------------------------------------------------------------

 



Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties.  The exculpatory provisions of
the preceding paragraphs and the provisions of Section 9.03 shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
 
Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.
 
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
(in the case of a resignation by the Administrative Agent) or the Administrative
Agent (in the case of a resignation by the London Agent) shall have the right,
with the Borrower’s approval (so long as no Event of Default has occurred and is
continuing) to appoint a successor.  If no successor Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub–agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.
 
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either Agent, any Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and Issuing
Bank also acknowledges that it will, independently and without reliance upon
either Agent, any Arranger or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 



 
-79-

--------------------------------------------------------------------------------

 



The parties agree that none of the Arrangers, the Syndication Agent or the
Documentation Agents referred to on the cover page of this Agreement shall, in
its capacity as such, have any duties or responsibilities under this Agreement
or any other Loan Document.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at Broadridge Financial Solutions Inc., 1981
Marcus Avenue, Lake Success, New York 11042, Attention of Chief Financial
Officer (Fax No. 516-472-5014), with a copy to 2 Journal Square Plaza, Jersey
City, NJ 07306, Attention of General Counsel (Fax No. 201-714-3298);
 
(ii) if to the Administrative Agent or JPMCB in its capacity as an Issuing Bank
or a Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of Marion Murray
(Fax No. 713-750-2878), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, NY 10179, Attention of Tina Ruyter (Fax No.
212-270-5127);
 
(iii) if to the London Agent, to J.P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Loans Agency Department (Fax No. 44 (0) 207 777
2360), with a copy to the Administrative Agent as provided under clause (ii)
above; and
 
(iv) if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or fax number) set forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures and may be limited to particular notices or communications.
 



 
-80-

--------------------------------------------------------------------------------

 



(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 9.02. Waivers; Amendments.  (a)  No failure or delay by the Borrower,
either Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents, the Issuing Banks and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether either Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Borrower, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section
2.15(d)), or reduce any fees payable hereunder, without the written consent of
each Lender adversely affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, in each case, without the written consent of each Lender adversely
affected thereby, (iv) change Section 2.20(b) or 2.20(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby (it being understood that the
addition of new loans or commitments that may be extended under this Agreement
pursuant to Section 2.10 shall not be deemed to alter such pro rata sharing of
payments), (v) change any of the provisions of this Section or the percentage
set forth in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) or (vi) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights of Lenders holding Loans or Commitments of any Class
differently than those holding Loans or Commitments of any other Class, without
the written consent of
 



 
-81-

--------------------------------------------------------------------------------

 



Lenders holding a majority in interest of the outstanding Loans and Commitments
of the adversely affected Class; provided further that (i) no such agreement
shall amend, modify or otherwise affect the rights or duties of either Agent,
any Issuing Bank or any Swingline Lender hereunder without the prior written
consent of such Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (ii) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Term Lenders
(but not the Revolving Lenders), the US Dollar Tranche Revolving Lenders (but
not the Term Lenders or the Multicurrency Tranche Revolving Lenders) or the
Multicurrency Tranche Revolving Lenders (but not the Term Lenders or the US
Dollar Tranche Revolving Lenders) may be effected by an agreement or agreements
in writing entered into by the Borrower and requisite percentage in interest of
the affected Class of Lenders.  Notwithstanding anything else in this Section to
the contrary (A) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Borrower and the Required Lenders, (B) no consent with respect to
any waiver, amendment or modification of this Agreement or any other Loan
Document shall be required of (1) any Defaulting Lender, except with respect to
any waiver, amendment or modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be adversely affected by such amendment, waiver or other
modification or (2) with respect to any waiver, amendment or modification
referred to in the first proviso of this paragraph, any Lender that receives
payment in full of the principal of and interest accrued on each Loan made by,
and all other amounts owing to, such Lender or accrued for the account of such
Lender under this Agreement and the other Loan Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such waiver, amendment or
other modification and (C) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any immaterial ambiguity, omission, defect
or inconsistency so long as, in each case, the Lenders shall have received at
least five Business Days prior written notice thereof and the Administrative
Agent shall not have received within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders, an Issuing
Lender or a Swingline Lender stating that the Required Lenders, such Issuing
Lender or such Swingline Lender objects to such amendment.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the reasonable and documented fees, charges and disbursements
of any counsel for any Agent, Issuing Bank or Lender and all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans or Letters of Credit, in connection with the enforcement or
protection of its rights under any Loan
 



 
-82-

--------------------------------------------------------------------------------

 



Document, including its rights under this Section or in connection with the
Loans made or Letters of Credit issued hereunder.
 
(b) The Borrower shall indemnify each Agent, each Arranger, each Documentation
Agent, the Syndication Agent, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, liabilities and out-of-pocket costs or expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee (whether by a third
party or by the Borrower or any of its Affiliates, and whether based on
contract, tort or any other theory) arising out of, in connection with, or as a
result of (i) the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the execution, delivery or performance by the Borrower and the
Subsidiaries of the Loan Documents, or any actions or omissions of the Borrower
or any of the Subsidiaries in connection therewith or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, liabilities, costs or expenses shall
have resulted from (i) the gross negligence, bad faith or wilful misconduct of
such Indemnitee (as determined by a final, non-appealable judgment of a court of
competent jurisdiction) or (ii) a material breach by any Indemnitee of its
agreements set forth herein (other than unintentional breaches that are
corrected promptly after they come to the attention of such Indemnitee).
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof), any Issuing Bank or any Swingline
Lender, or any Related Party of any of the foregoing, under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to such Agent (or such
sub-agent), Issuing Bank or Swingline Lender, or such Related Party, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed loss, liability, cost or expense, as the case may
be, was incurred by or asserted against such Agent, Issuing Bank or Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for either Agent (or any such sub-agent), any Issuing Bank or
any Swingline Lender in connection with such capacity.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, outstanding Term Loans and unused Commitments at
the time.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for (i) any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
 



 
-83-

--------------------------------------------------------------------------------

 



(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Borrower of a reasonably detailed invoice therefor.
 
SECTION 9.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers, the Documentation Agents, the
Syndication Agent and, to the extent expressly contemplated hereby, the
sub-agents of either Agent and the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
 
(i) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default has occurred and is continuing, to any other assignee;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
 
(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
 
(iii) in the case of any assignment of all or a portion of a US Dollar Tranche
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure
or Swingline Exposure, each Issuing Bank and each Swingline Lender, as
applicable.
 
(c) Assignments shall be subject to the following additional conditions:
 
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of any Class of the assigning Lender
 



 
-84-

--------------------------------------------------------------------------------

 



subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than US$5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
as such rights and obligations relate to the Class of Loans or Commitments being
assigned; provided that this clause shall not apply to rights in respect of
outstanding Competitive Loans;
 
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and
 
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(d) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19, 2.22 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.
 
(e) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee
 



 
-85-

--------------------------------------------------------------------------------

 



referred to in paragraph (c) of this Section and any consent to such assignment
required by paragraph (b) or (c) of this Section, the Administrative Agent shall
record the information contained in such Assignment and Assumption in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
(g) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 9.02(b) that affects such Participant.  Subject to paragraph
(d) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.17, 2.18, 2.19 and 2.22 (subject to the
limitations and requirements therein) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.20(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person other than a Governmental
Authority except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, neither Agent (in its capacity as Agent) shall have any responsibility
for maintaining a Participant Register.
 
(h) A Participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless such
Participant
 



 
-86-

--------------------------------------------------------------------------------

 



agrees, for the benefit of the Borrower, to comply with Section 2.19(f) as
though it were a Lender.
 
(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Documentation Agent, the Syndication Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.17, 2.18, 2.19,
2.22 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions or the other transaction
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents or the Issuing Banks constitute the entire agreement among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by fax or other electronic
image scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
 



 
-87-

--------------------------------------------------------------------------------

 



particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(including general or special, time or demand, provisional or final, but
excluding customer related deposits) at any time held and other obligations at
any time owing by such Lender, Issuing Bank or Affiliate to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender and Issuing Bank, and each of their respective Affiliates,
under this Section are in addition to and shall not limit other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document or the Transactions, or for recognition or
enforcement of any judgment related thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court and that a final
judgment in any such action or proceeding shall be conclusive; provided that
each of the parties hereto agrees that any such final judgment may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.
 
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
 



 
-88-

--------------------------------------------------------------------------------

 



ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality; Non-Public Information.  (a)  Each Agent, Issuing
Bank and Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, to its Approved Funds’ directors and officers
and to any direct or indirect contractual counterparty in swap agreements (it
being understood that each Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any Governmental
Authority or any other regulatory authority purporting to have jurisdiction over
it (including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that in
connection with any such requirement by a subpoena or similar legal process,
such Agent, Issuing Bank or Lender shall (except with respect to any audit or
examination conducted by any Governmental Authority), to the extent practicable
and not prohibited by law, inform the Borrower promptly thereof prior to such
disclosure, (iv) to any other party to this Agreement, (v) to the extent
required or advisable in the judgment of counsel in connection with any suit,
action or proceeding relating to the enforcement of rights of the Agents,
Issuing Banks or Lenders against the Borrower under this Agreement or any other
Loan Document, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section of which such Agent, Issuing Bank or Lender is aware or (B) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower other than as a result of a breach of this
Section of which such Agent, Issuing Bank or Lender is aware.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Agent, Issuing Bank or Lender on a non-confidential basis
prior to disclosure by the Borrower other than as a result of a breach of this
Section of which such Agent, Issuing Bank or Lender is aware.  Any Person
required to maintain the confidentiality
 



 
-89-

--------------------------------------------------------------------------------

 



of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non–public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
(c) All information, including requests for waivers and amendments, furnished by
the Borrower or either Agent pursuant to, or in the course of administering,
this Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Related Parties or the
Borrower’s securities.  Accordingly, each Lender represents to the Borrower and
the Agents that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14. Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
 
(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance
 



 
-90-

--------------------------------------------------------------------------------

 



with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.  The obligations of the Borrower contained in this
Section 9.14 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
 
SECTION 9.15. Patriot Act.  Each Lender, each Issuing Bank and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender, Issuing Bank or Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
 
SECTION 9.16. No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, any Lender, any Issuing
Bank or any of their Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications.
 
[remainder of page intentionally blank; signature page is the next page]



 
-91-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BROADRIDGE FINANCIAL SOLUTIONS, INC., as the Borrower,
 
 
By   /s/ Rick Rodick
       Name:    Rick Rodick
       Title:      Treasurer





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, a Lender
and a Swingline Lender,
 
 
By   /s/ Tina Ruyter
       Name:    Tina Ruyter
       Title:      Executive Director





J.P. MORGAN EUROPE LIMITED, as London Agent,
 
 
By   /s/ SR Dalton
       Name:    SR Dalton
       Title:      Associate





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: BANK OF AMERICA, N.A.,
 
 
By   /s/ William S. Rowe
       Name:    William S. Rowe
       Title:      Director





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: BNP PARIBAS,
 
 
By   /s/ Michael A. Kowalczuk
       Name:    Michael A. Kowalczuk
       Title:      Director





For any Lender requiring a second signature line:
 
 
By   /s/ Rick Pace
       Name:    Rick Pace
       Title:      Managing Director





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: BANK OF THE WEST,
 
 
By   /s/ Sidney Jordan
       Name:    Sidney Jordan
       Title:      Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender:MIZUHO CORPORATE BANK, LTD.,
 
 
By   /s/ Bertram H. Tang
       Name:    Bertram H. Tang
       Title:      Authorized Signatory





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 



Lender: TD BANK, N.A.,
 
 
By   /s/ Todd Antico
       Name:    Todd Antico
       Title:      Senior Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
 
By   /s/ Oscar D. Cortez
       Name:    Oscar D. Cortez
       Title:      Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: U.S. BANK NATIONAL ASSOCIATION,
 
 
By   /s/ Heath G. Williams
       Name:    Heath G. Williams
       Title:      Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
By   /s/ Casey Connelly
       Name:    Casey Connelly
       Title:      Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: KEYBANK NATIONAL ASSOCIATION,
 
 
By   /s/ James A. Gelle
       Name:    James A. Gelle
       Title:      Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: BARCLAYS BANK PLC,
 
 
By   /s/ Victoria Long
       Name:    Victoria Long
       Title:      Associate Director





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender:BMO BANK OF MONTREAL,
 
 
By   /s/ Alexandre Lalonde
       Name:    Alexandre Lalonde
       Title:      Director

                                 


For any Lender requiring a second signature line:
 
 
By   /s/ KW Everett
       Name:    K.W. (Ken) Everett
       Title:      Director





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: HSBC BANK USA, N.A.,
 
 
By   /s/ William Conlan
       Name:    William Conlan
       Title:      Vice President
By /s/ William Conlan





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: THE BANK OF NEW YORK MELLON,
 
 
By   /s/ Thomas Caruso
       Name:    Thomas Caruso
       Title:      Managing Director





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: CHANG HWA COMMERICAL BANK, LTD., NEW YORK BRANCH,
 
 
By   /s/ Eric Y.S. Tsai
       Name:    Eric Y.S. Tsai
       Title:      V.P. & General Manager





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



Lender: HUA NAN COMMERCIAL BANK LTD., NEW YORK AGENCY,
 
 
By   /s/ Henry Hsieh
       Name:    Henry Hsieh
       Title:      Assistant Vice President





[SIGNATURE PAGE TO BROADRIDGE CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A-1
TO CREDIT AGREEMENT
 
Form of Competitive Bid Request
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention:  Tina Ruyter
 
With a copy to:
 
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marion Murray
 


 
[Date]
 
Dear Ladies and Gentlemen:
 
The undersigned, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement dated as of September 22, 2011
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P.
Morgan Europe Limited, as London Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
 
The Borrower hereby requests1, pursuant to Sections 2.04(a) and 2.04(b) of the
Credit Agreement, Competitive Bids, and in that connection sets forth below the
terms on which such Competitive Bids are requested to be made:
 
(A)
Date of Competitive Borrowing2
 _____________________           
(B)
Currency of Competitive Borrowing 3
 _____________________           






--------------------------------------------------------------------------------

 
1. This Competitive Bid Request must be received by the Administrative Agent (a)
in the case of a LIBO Rate Competitive Loan, not later than 10:00 a.m., New York
City time, (i) four Business Days before a proposed Competitive Borrowing in the
case of a Competitive Borrowing denominated in US Dollars and (ii) five Business
Days before a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in an Alternative Currency and (b) in the case of a Fixed
Rate Borrowing, not later than 10:00 a.m., New York City time, (i) one Business
Day before a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in US Dollars and (ii) three Business Days before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency.
 
 
2. Must be a Business Day.
 
 
3. Must be US Dollars or an Alternative Currency.
 

 
 

--------------------------------------------------------------------------------

 



(C)
Principal amount of Competitive Borrowing 4
 _____________________           
(D)
Type of Competitive Borrowing5
 _____________________           
(E)
Interest Period and the last day thereof 6
 _____________________           
(F)
[Interest Payment Date7]
 _____________________           
(G)
Location and number of account for disbursement
 _____________________           



 
Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(a) and 4.02(b) of the
Credit Agreement have been satisfied.
 
 
Very truly yours,
 
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
 
 
By   __________________
       Name:
       Title:






--------------------------------------------------------------------------------

 
4. Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency with a US Dollar Equivalent on the date of the
applicable Competitive Bid Request of at least US$25,000,000.  Must be in an
aggregate principal amount that will not result in (a) the sum of the total
Revolving Exposures plus the total Competitive Loan Exposures exceeding the
total Revolving Commitments and (b) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.10(d) of the Credit Agreement,
the sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.
 
 
5. Either a LIBO Rate Borrowing or a Fixed Rate Borrowing.
 
 
6. Subject to the provisions of the definition of the term “Interest Period”,
(a) in the case of a LIBO Rate Competitive Borrowing, the period commencing on
the date such Borrowing is made and ending on the numerically corresponding day
in the calendar month that is one to 12 months thereafter and (b) in the case of
a Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 365 days) commencing on the date of such Borrowing and ending on the
date specified by the Borrower.  The Interest Period may not end after the
Revolving Maturity Date.
 
 
7. In the case of a Fixed Rate Borrowing with an Interest Period of more than 90
days’ duration, specify if interest to be paid at intervals of 90 days’ duration
(as contemplated by the term “Interest Payment Date”) or otherwise.
 

 
-2-

--------------------------------------------------------------------------------

 



EXHIBIT A-2
TO CREDIT AGREEMENT
 
Form of Notice of Competitive Bid Request
 


[Name of Lender]
[Address]
 
 [Date]
 
Attention:  [          ]
 
Dear Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of September 22, 2011 (as it
may be amended, supplemented, extended, restated or otherwise modified from time
to time, the “Credit Agreement”), among Broadridge Financial Solutions, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as London
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
The Borrower made a Competitive Bid Request on           , 20[ ], pursuant to
Sections 2.04(a) and 2.04(b) of the Credit Agreement, and in that connection you
are invited to submit a Competitive Bid by [Date]/[Time].1 Your Competitive Bid
must comply with Section 2.04(c) of the Credit Agreement and the terms set forth
below on which the Competitive Bid Request was made:
 
(A)
Date of Competitive Borrowing
 _____________________          
(B)
Currency of Competitive Borrowing
 _____________________           
(C)
Principal amount of Competitive Borrowing2
 _____________________          




--------------------------------------------------------------------------------

 
1. The Competitive Bid must be received by the Administrative Agent (a) in the
case of a LIBO Rate Competitive Loan, not later than 9:30 a.m., New York City
time, (i) three Business Days before a proposed Competitive Borrowing in the
case of a Competitive Borrowing denominated in US Dollars and (ii) four Business
Days before a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in an Alternative Currency and (b) in the case of a Fixed
Rate Borrowing, not later than 9:30 a.m., New York City time, (i) on the day of
a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in US Dollars and (ii) two Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency.
 
 
2.  Aggregate principal amount that will not result in (a) the sum of the total
Revolving Exposures plus the total Competitive Loan Exposures exceeding the
total Revolving Commitments and (b) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.10(d) of the Credit Agreement,
the sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.
 

 
 

--------------------------------------------------------------------------------

 



(D)
Type of Competitive Borrowing
 _____________________           
(E)
Interest Period and the last day thereof
 _____________________          
(F)
[Interest Payment Date]
 _____________________           



 

 
-2-

--------------------------------------------------------------------------------

 



 
Very truly yours,
 
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
 
 
By   __________________
       Name:
       Title:




 
-3-

--------------------------------------------------------------------------------

 



EXHIBIT A-3
TO CREDIT AGREEMENT
 
Form of Competitive Bid
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention:  Tina Ruyter
 
With a copy to:
 
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marion Murray
 
[Date]
 
Dear Ladies and Gentlemen:
 
The undersigned, [Name of Lender], refers to the Credit Agreement dated as of
September 22, 2011 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P.
Morgan Europe Limited, as London Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
 
The undersigned hereby makes a Competitive Bid pursuant to Section 2.04(c) of
the Credit Agreement, in response to the Competitive Bid Request made by the
Borrower on            , 20[ ], and in that connection sets forth below the
terms on which such Competitive Bid is made:
 


(A)
Principal Amount 1
 _____________________          
(B)
Competitive Bid Rate 2
 _____________________          
(C)
Interest Period and last day thereof
 _____________________          






--------------------------------------------------------------------------------

 
1. Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency the US Dollar Equivalent of which is equal to or
greater than $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested.
 
 
2. i.e., LIBO Rate + or -   %, in the case of LIBO Rate Competitive Loans.
or ___%, in the case of Fixed Rate Loans.
 

 
 

--------------------------------------------------------------------------------

 



The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Competitive Bid in accordance with
Section 2.04(e) of the Credit Agreement.
 



 
-2-

--------------------------------------------------------------------------------

 



 
Very truly yours,
 
[NAME OF LENDER],
 
 
By   __________________
        Name:
        Title:




 
-3-

--------------------------------------------------------------------------------

 



EXHIBIT A-4
TO CREDIT AGREEMENT
 
Form of Competitive Bid Accept/Reject Letter
 


JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention:  Tina Ruyter
 
With a copy to:
 
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marion Murray
 
[Date]
 
Dear Ladies and Gentlemen:
 
The undersigned, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement dated as of September 22, 2011
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P.
Morgan Europe Limited, as London Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
 
In accordance with Section 2.04(d) of the Credit Agreement, the Borrower has
received a summary of the Competitive Bids made in response to the Competitive
Bid Request dated     , 20[  ], and in accordance with Section 2.04(e) of the
Credit Agreement, the Borrower hereby accepts the following Competitive Bids
with an Interest Period ending on [date]:
 
Principal Amount
 
Currency
Fixed Rate/Margin
Lender
   
[%]/[+/-.   %]
 



We hereby reject the following Competitive Bids:
 


Principal Amount
 
Currency
Fixed Rate/Margin
Lender
   
[%]/[+/-.   %]
 



The aggregate principal amount of the Competitive Loans resulting from the
acceptance of the Competitive Bids as set forth above should be deposited in
JPMorgan Chase Bank, N.A. account number [             ].
 



 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
 
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
 
 
By   __________________
       Name:
       Title:




 
-2-

--------------------------------------------------------------------------------

 



EXHIBIT B
TO CREDIT AGREEMENT
 
Form of Assignment and Assumption
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below.  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any participations in Letters of Credit and
Swingline Loans made under any such facilities, as applicable) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity,
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1.
Assignor:
 _____________________  

 
2.
Assignee:
 _____________________
[and is an Affiliate/Approved Fund of [identify Lender]]
 

 
3.
Borrower:
Broadridge Financial Solutions, Inc.

 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A.

 
5.
Credit Agreement:
The Credit Agreement dated as of September 22, 2011, among Broadridge Financial
Solutions, Inc., a Delaware corporation, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as
London Agent(as it may be amended, supplemented, extended, restated or otherwise
modified from time to time)

 


 
 

--------------------------------------------------------------------------------

 

 
7.
Assigned Interest:
 

 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned1
Percentage of Aggregate Commitments/Loans of all Lenders Assigned2
Revolving Facility – US Dollar Tranche
$
$
%
Revolving Facility – Multicurrency Tranche
$/[currency]
$/[currency]
%
Term Facility
$
$
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Subsidiaries and
its and their securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 





--------------------------------------------------------------------------------

 
1. Must comply with the minimum assignment amounts set forth in Section
9.04(c)(i) of the Credit Agreement.
 
 
2. Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the applicable facility.
 

 
-2-

--------------------------------------------------------------------------------

 



The terms set forth in this Assignment and Assumption are hereby agreed to:
 
[NAME OF ASSIGNOR], AS ASSIGNOR
 
 
By   __________________
       Name:
       Title:



[NAME OF ASSIGNEE], AS ASSIGNEE3
 
 
By   __________________
       Name:
       Title:






--------------------------------------------------------------------------------

 
3. The Assignee must deliver to the Borrower all applicable Tax forms required
to be delivered by it under Section 2.19(f) of the Credit Agreement.
 

 
-3-

--------------------------------------------------------------------------------

 



[Consented to and]4 Accepted by:
 
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
 
 
By   __________________
       Name:
       Title:



[Consented to by:]


[NAME OF EACH ISSUING BANK,]5
 
 
By   __________________
       Name:
       Title:



[NAME OF EACH SWINGLINE LENDER,]6
 
 
By   __________________
       Name:
       Title:



[BROADRIDGE FINANCIAL SOLUTIONS, INC.,]7
 
 
By   __________________
       Name:
       Title:






--------------------------------------------------------------------------------

 
4. No consent of the Administrative Agent is required for an assignment of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.
 
 
5. Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure.  Prepare a separate signature block for each Issuing Bank.
 
 
6. Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender’s obligations in respect of its
Swingline Exposure.  Prepare a separate signature block for each Swingline
Lender.
 
 
7. No consent of the Borrower is required for an assignment of to a Lender, an
Affiliate of a Lender or an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any other assignee.
 

 
-4-

--------------------------------------------------------------------------------

 

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
 
Broadridge Financial Solutions, Inc. Credit Agreement
 
Standard Terms And Conditions For
 
Assignment And Assumption
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof
(or, if prior to the first such delivery, referred to in Section 3.04 thereof),
as applicable, and such other documents and information as it has in its sole
discretion deemed appropriate to make its own credit analysis, and its decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest is made independently and without reliance on the Administrative Agent,
the Assignor or any other Lender, (v) if it is a Lender that is a US Person,
attached to this Assignment and Assumption is IRS Form W-9 certifying that such
Lender is exempt from US Federal backup withholding tax and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the
 



 
 

--------------------------------------------------------------------------------

 



obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Applicable Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts
that  have accrued to but excluding the Effective Date and to the Assignee for
amounts that have accrued from and after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Applicable Agent for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic image scan transmission shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 



 
-2

--------------------------------------------------------------------------------

 

EXHIBIT C
TO CREDIT AGREEMENT
 
Form of Issuing Bank Agreement
 
ISSUING BANK AGREEMENT (this “Agreement”) dated as of [          ], [     ],
between Broadridge Financial Solutions, Inc., a Delaware corporation (the
“Borrower”), and the financial institution identified on the signature pages
hereto as the Issuing Bank1 (the “Issuing Bank”).
 
Reference is made to the Credit Agreement dated as of September 22, 2011 (as it
may be amended, supplemented, extended, restated or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe
Limited, as London Agent.  The Borrower and the Issuing Bank desire to enter
into this Agreement in order to provide for Letters of Credit to be issued by
the Issuing Bank as contemplated by the Credit Agreement.  Accordingly, the
parties hereto agree as follows:
 
SECTION 1.  Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Credit Agreement.  The
provisions of Section 1.03 of the Credit Agreement shall apply to this Agreement
as though set forth herein, mutatis mutandis.
 
SECTION 2.  Appointment as an Issuing Bank.  The Issuing Bank hereby agrees to
be an “Issuing Bank” under the Credit Agreement and, subject to the terms and
conditions of the Credit Agreement, to issue Letters of Credit under the Credit
Agreement.
 
SECTION 3.  No Assignment.  The Issuing Bank may not assign its commitment to
issue Letters of Credit under the Credit Agreement without the consent of the
Borrower and prior notice to the Administrative Agent.  In the event of an
assignment by the Issuing Bank of all its other interests, rights and
obligations under the Credit Agreement in accordance with Section 9.04, then the
Issuing Bank’s commitment to issue Letters of Credit thereunder shall terminate
unless the Issuing Bank, the Borrower and the Administrative Agent otherwise
agree.
 
SECTION 4.  Effectiveness.  This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Borrower and the Issuing
Bank have been delivered to and accepted by the Administrative Agent.
 
SECTION 5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
 





--------------------------------------------------------------------------------

 
1. The Issuing Bank must be a US Dollar Tranche Revolving Lender under the
Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 


BROADRIDGE FINANCIAL SOLUTIONS, INC.,
 
 
By   __________________
       Name:
       Title:





[ISSUING BANK],
 
 
By   __________________
       Name:
       Title:



 
Accepted:
 
JPMORGAN CHASE BANK N.A., AS ADMINISTRATIVE AGENT,
 
 
By   __________________
       Name:
       Title:




 
-2-

--------------------------------------------------------------------------------

 



EXHIBIT D
 
TO CREDIT AGREEMENT
 
Mandatory Costs Rate
 
1.           The Mandatory Costs Rate is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.
 
2.           On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Costs Rate will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Borrowing) and will be expressed as a percentage rate per annum.
 
3.           The Additional Cost Rate for any Lender lending from an office of
such Lender in a Participating Member State (as defined below) will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that lending office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that lending office.
 
4.           The Additional Cost Rate for any Lender lending from a lending
office in the United Kingdom will be calculated by the Administrative Agent as
follows:
 
(a)           in relation to a Loan denominated in Pounds Sterling:
 
AB + C(B – D) + E x 0.01
percent per annum
100 – (A + C)



(b)           in relation to a Loan in any currency other than Pounds Sterling:
 
E x 0.01
percent per annum
300



 
Where:
 
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
 
B
is the percentage rate of interest (excluding the applicable interest rate
margin under Section 2.15(a) or (b) of the Credit Agreement and the Mandatory
Costs Rate and, if the Loan is due and unpaid, the additional

 



 
 

--------------------------------------------------------------------------------

 



rate of interest specified in Section 2.15(d) of the Credit Agreement) payable
for the relevant Interest Period on the Loan.
 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is the most recent rate of charge payable by the Administrative Agent to the
Financial Services Authority pursuant to the Fee Rules in respect of the
relevant financial year of the Financial Services Authority and expressed in
pounds per £1,000,000.

 
5.           For the purposes of this Schedule:
 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(d)
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;
and

 
 
(e)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.           In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e., 5 percent will be included in the
formula as 5 and not as 0.05).  A negative result obtained by subtracting D from
B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.
 
7.           Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost
Rate.  In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:
 



 
-2-

--------------------------------------------------------------------------------

 



 
(a)
the jurisdiction of its lending office; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
8.           The percentages of each Lender for the purpose of A and C above
shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraph 7 above and on the assumption that, unless
a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a lending
office in the same jurisdiction as its lending office.
 
9.           The Administrative Agent shall have no liability to any person if
its determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender pursuant to paragraphs 3 and 7 above is true and correct
in all respects.
 
10.           The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Costs Rate to the Lenders on the basis of
the Additional Cost Rate for each Lender based on the information provided by
each Lender pursuant to paragraphs 3 and 7 above.
 
11.           Any determination by the Administrative Agent pursuant to this
Exhibit in relation to a formula, the Mandatory Costs Rate, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties to the Credit Agreement to which this
Exhibit is attached.
 
12.           The Administrative Agent may from time to time, after consultation
with the Borrower and the Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Credit Agreement to which this
Exhibit is attached.
 



 
-3-

--------------------------------------------------------------------------------

 



EXHIBIT E
TO CREDIT AGREEMENT
 
Form of Promissory Note
 
New York, New York
[Date]
 
For value received, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), promises to pay to the order of [name of Lender] (the
“Lender”) (a) the unpaid principal amount of each Loan made by the Lender to the
Borrower under the Credit Agreement referred to below, when and as due and
payable under the terms of the Credit Agreement, and (b) interest on the unpaid
principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement.  All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.
 
All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
 
This note is one of the promissory notes issued pursuant to the Credit Agreement
dated as of September 22, 2011 (as it may be amended, supplemented, extended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan Europe Limited, as London
Agent.  Capitalized terms used and not defined herein have the meanings ascribed
to them in the Credit Agreement.  Reference is made to the Credit Agreement for
provisions for the mandatory and optional prepayment hereof and the acceleration
of the maturity hereof.
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this note.  This note and the Loans evidenced hereby may be
transferred in whole or in part only by the registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 9.04(e) of the Credit Agreement.
 
This note shall be governed by an construed in accordance with the laws of the
State of New York.
 
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
 
 
By   _____________________
       Name:
       Title:




 
 

--------------------------------------------------------------------------------

 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Amount
of
Loan
Amount of
Principal
Repaid
Unpaid
Principal
Balance
Notations
Made By
                   




 
-2-

--------------------------------------------------------------------------------

 



EXHIBIT F-1
TO CREDIT AGREEMENT
 
[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 22, 2011
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the “Borrower”) the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan
Europe Limited, as London Agent.
 
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the relevant Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to such Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the relevant Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the relevant Borrower and the Administrative Agent and (2) the undersigned shall
have at all times furnished such Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
     Name:
     Title:
 
Date: ________ __, 20[  ]
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT F-2
TO CREDIT AGREEMENT
 
[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 22, 2011
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the “Borrower”) the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan
Europe Limited, as London Agent.
 
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect applicable
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement, neither the undersigned nor any of its direct
or indirect applicable partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect applicable
partners/members is a ten percent shareholder of the relevant Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to such
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the relevant Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each such partner’s/member’s beneficial owner that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the relevant Borrower and the Administrative Agent and
(2) the undersigned shall have at all times furnished such Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
     Name:
     Title:
 
Date: ________ __, 20[  ]
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT F-3
TO CREDIT AGREEMENT
 
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 22, 2911
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the “Borrower”) the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan
Europe Limited, as London Agent.
 
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the relevant Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to such Borrower as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
     Name:
     Title:
 
Date: ________ __, 20[  ]
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT F-4
TO CREDIT AGREEMENT
 
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 22, 2011
(as it may be amended, supplemented, extended, restated or otherwise modified
from time to time, the “Credit Agreement”), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the “Borrower”) the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan
Europe Limited, as London Agent.
 
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect applicable partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect applicable partners/members is a ten percent shareholder of the
relevant Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect applicable partners/members is a controlled
foreign corporation related to such Borrower as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each such
partner’s/member’s beneficial owner that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
     Name:
     Title:
 
Date: ________ __, 20[  ]